Case 1:18-cv-23362-RNS Document 68 Entered on FLSD Docket 04/12/2019 Page 1 of 76



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-23362-CIV-SCOLA

                                                                JURY TRIAL DEMANDED
     DAVID LAWRENCE ADDERLEY,
     an individual,

            Plaintiff,

     vs.

     THREE       ANGELS   BROADCASTING
     NETWORK, INC., a non-for-profit Illinois
     corporation, ROY HUNT, JR., an individual,
     JAMES W. GILLEY, an individual,
     DANNY SHELTON, an individual, and
     RICHARD BARRY BENTON, ESQ., an
     individual,

           Defendants.
     ________________________________________________________________________

                    VERIFIED SECOND AMENDED COMPLAINT
     ________________________________________________________________________

            DAVID LAWRENCE ADDERLEY (“ADDERLEY”), an individual, through

     counsel, sues THREE ANGELS BROADCASTING NETWORK, INC. (“3ABN”), a not

     for profit foreign corporation, ROY HUNT, JR. (“HUNT”), an individual, JAMES W.

     GILLEY (“GILLEY”), an individual, DANNY SHELTON (“SHELTON”), an individual,

     and RICHARD BARRY BENTON, ESQ. (“BENTON”), for damages, a declaration and

     an injunction and alleges, as follows:

                               PARTIES/JURISDICTION/VENUE

            1.      ADDERLEY is an individual who is domiciled in Miami-Dade County,

     Florida, a citizen of the State of Florida, and is a dual citizen of the United States and the

     Bahamas and is otherwise sui juris.
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 2 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              2.       ADDERLEY is a veteran; beginning in 1960, ADDERLEY served in the

      U.S. Army as an airborne ranger, throughout the U.S. and abroad, including serving in

      combat in Vietnam. ADDERLEY started out as a Lieutenant in the Infantry, and ultimately

      was promoted to a Colonel1; he received several medals for his service throughout his

      career, and an Honorable Discharge in 1990.

              3.       ADDERLEY is legally blind. ADDERLEY had 20/20 vision when he

      began his service in the military in 1960. However, due to an incident occurring while on

      active duty, ADDERLEY’s vision ultimately degraded to his complete blindness; in 1990

      when ADDERLEY left the service, he was legally blind and has continued to remain

      legally blind as of the date of this Second Amended Complaint (“Complaint”).

              4.       3ABN is a not-for-profit corporation organized and existing under the laws

      of Illinois, with its principal place of business located at 3391 Charley Good Road, West

      Frankfort, IL 62896, and a citizen of the State of Illinois.

              5.       HUNT is a director of 3ABN, oversees the planned giving and trust services

      department at 3ABN, and is an individual who is domiciled in the State of Illinois, County

      of Franklin, a citizen of the State of Illinois, and is otherwise sui juris.

              6.       From September 2007 to July 2015, GILLEY served as the President, CEO

      and authorized representative of 3ABN, and an individual who is domiciled in the State of

      California, County of Placer, a citizen of the State of California, and is otherwise sui juris.

              7.       At all times prior to September 2007, and from July 2015 to present,

      SHELTON has served as the President, CEO, founder and authorized representative of



      1
       ADDERLEY was offered to be promoted as a General Officer during his service in the
      U.S. Army, but declined the position.


                                                                                            2|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 3 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      3ABN, and is an individual who is domiciled in the State of Illinois, County of Franklin, a

      citizen of the State of Illinois, and is otherwise sui juris.

              8.       BENTON is an attorney and an individual who is domiciled in the State of

      Georgia, County of Gordon, a citizen of the State of Georgia, and is otherwise sui juris.

              9.       This Court has subject matter jurisdiction pursuant to 28 USC § 1332

      because the amount in controversy exceeds $75,000, exclusive of interest and costs, and

      the action is between citizens of different states.

              10.      The Court has supplemental jurisdiction over the state law claims pursuant

      to 28 U.S.C. § 1367(a).

              11.      Venue is proper in this district pursuant to 28 USC § 1391(b) in that a

      substantial part of the events or omissions giving rise to this claim occurred in this judicial

      district.

              12.      All conditions precedent to the maintenance of this action have been

      performed, have been waived, or would have proven futile if performed.

                                           REAL PROPERTY

              13.      ADDERLEY is the rightful owner of the real property in excess of 419.537

      acres or 18,275,032 square feet of vacant land in Long Island, Bahamas, known as:

              Property Identification:        Adderley Tract

              Address:                        Queen’s Highway
                                              Dean’s Bahamas

              Property Description:           All that piece parcel or lot of land situate in the
                                              Settlement of Deans, approximately four miles west
                                              of Clarence Town in the Island of Long Island of The
                                              Bahamas containing 419.537 acres by survey

              (hereinafter the “Property”).



                                                                                            3|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 4 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



             INTENDED DONATION TO SEVENTH DAY ADVENTIST CHURCH

              14.      ADDERLEY’s father, WELLINGTON ADDERLEY, became affiliated

      with the Seventh Day Adventist Church (“Church”) before ADDERLEY’s birth.

      ADDERLEY grew up in the faith of the Seventh Day Adventist Church and ADDERLEY

      has been a parishioner and firm believer in the doctrines and theology of the Seventh Day

      Adventist Church from birth, throughout is childhood, adulthood and entire life. Due to

      his lifelong religious convictions and parishioner relationship with his Church,

      ADDERLEY discussed the donation of a small portion of his existing Property along

      Queens Highway to his Church to build a Sanctuary and for other religious purposes, to

      carry out the wishes of his father, WELLINGTON ADDERLEY.

              15.      HUNT and 3ABN informed ADDERLEY that they would facilitate the

      donation and/or use of a small portion of his Property to 3ABN for building of a Sanctuary

      and other religious purposes consistent with the beliefs of the Seventh Day Adventist

      Church.

              16.      ADDERLEY trusted HUNT and 3ABN to be truthful and moral in character

      because he thought HUNT and 3ABN were working in conjunction with the beliefs,

      doctrines and mission of his Church.

              17.      Indeed, 3ABN is not in any way affiliated with ADDERLEY’s Church.

      3ABN’s website states the following:

              We are not owned or operated by any person or outside organization, and
              neither are we funded by any church or denomination, although many of
              our employees and volunteers are members of the Seventh-day Adventist
              Church.




                                                                                        4|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 5 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              18.      HUNT and 3ABN intentionally and fraudulently misrepresented that 3ABN

      would facilitate the donation and/or use of only a small portion of ADDERLEY’s Property

      for religious purposes consistent with the beliefs of his Church, and instead, intended to

      transfer the entirety of ADDERLEY’s Property for the benefit of 3ABN.

                                 CHARITABLE REMAINDER UNITRUST

              19.      3ABN retained BENTON, an attorney located in Georgia, to prepare a

      charitable remainder unitrust for 3ABN’s benefit and ADDERLEY’s detriment. 3ABN

      paid for the preparation of the charitable remainder unitrust; ADDERLEY did not pay

      BENTON for his legal services.

              20.      BENTON had an ongoing relationship with 3ABN to prepare charitable

      remainder unitrusts to obtain donations for 3ABN, and as such, the engagement of

      BENTON to prepare an irrevocable charitable remainder trust to facilitate the donation of

      a small portion of ADDERLEY’s Property necessarily included a conflict with the

      representation of ADDERLEY.

              21.      On or about August 22, 2011, ADDERLEY signed the Charitable

      Remainder Unitrust Agreement, EIN No. XX-XXXXXXX, as Grantor/Trustee (“CRUT”). The

      Attachment A to the CRUT listed “Real property located on Long Island, Bahamas” as

      being transferred to the CRUT, but did not specify the property in detail that would fund

      the CRUT.        Although there were discussions about donating a small portion of

      ADDERLEY’s Property, there was never any final determination made as to the portion of

      Property ADDERLEY intended to donate to 3ABN. A copy is attached as Exhibit “A.”




                                                                                        5|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 6 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              22.      The CRUT was notarized by Bessie M. Tomlin, a Notary Public in the State

      of Florida, Commission No. DD0915620, with an expiration date of August 10, 2013. The

      notary did not identify the “satisfactory evidence” that ADDERLEY provided to the notary

      for identification, and the CRUT was not witnessed by any party.2

              23.      Prior to and during the execution of the CRUT, neither HUNT nor 3ABN

      nor BENTON, informed ADDERLEY that he was executing a trust, and indeed, never

      informed ADDERLEY that the CRUT was irrevocable. The notary public did not read the

      CRUT to ADDERLEY. 3 ADDERLEY is legally blind and did not know that he was

      signing an irrevocable CRUT, or any trust instrument.

              24.      HUNT, BENTON and 3ABN intentionally arranged for ADDERLEY, a

      legally blind person, to sign the CRUT without having the guidance, advice, representation

      and presence of independent legal counsel, and without disclosing the conflict of interest

      with BENTON. Moreover, since ADDERLEY is legally blind, he could not read the

      documents prior to execution. Instead, he relied on the representations made by 3ABN and

      HUNT, which representations were false.

              25.      The CRUT identifies 3ABN as the qualified exempt charity who is to

      receive 100% of the charitable distribution. (Exhibit “A,” ¶(C)). Neither HUNT nor

      3ABN nor BENTON informed ADDERLEY, and ADDERLEY was not aware, that 3ABN

      was identified as the entity who was to receive the 100% distribution upon his death.



      2
       § 117.05(5)(b)2. of the Florida Statutes provides reasonable reliance on presentation of
      “any one of the following forms of identification, if the document is current or has been
      issued within the past 5 years and bears a serial or other identifying number . . . .,” including
      a drivers’ license and passport.
      3
        (14)(a) A notary public may notarize the signature of a person who is blind after the notary public has
      read the entire instrument to that person. 117.05(14)(a), Fla. Stat.


                                                                                                        6|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 7 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      Neither 3ABN nor HUNT nor BENTON informed ADDERLEY that the charitable

      designation to 3ABN was irrevocable and could not be modified in the future prior to this

      death.

               26.     Rather, at the time of the execution of the CRUT, HUNT and 3ABN

      informed ADDERLEY that the documents that ADDERLEY was signing would allow for

      3ABN to further explore and discuss the small portion of the Property that ADDERLEY

      would be willing to donate and/or allow 3ABN to use to carry forth ministerial activities

      of his Church.

               27.     The 419 acre tract, valued at approximately $32,000,000, belonging to

      ADDERLEY represents a substantial portion of ADDERLEY’s estate assets.

               28.     HUNT and 3ABN had another attorney that represents 3ABN, Mr. Wesley

      Westphal (“Mr. Westphal”), who is not a licensed attorney in Florida, prepare a revocable

      trust to distribute ADDERLEY’s estate assets to his two daughters, which were never

      signed. The intake form was signed on November 14, 2011, only a couple months after

      the CRUT was signed; however, the draft of the revocable trust agreement was not prepared

      until March 2013. Indeed, it is the common practice of 3ABN to allow Mr. Westphal to

      prepare documents for donors who are not located in the state(s) where Mr. Westphal is

      licensed to practice.

               29.     At all material times, ADDERLEY thought that he was signing documents

      that would allow 3ABN and HUNT to have the necessary information to facilitate the

      intention of his overall estate planning objectives as follows:

                       a)        To allow 3ABN to use a small portion of his Property for the
                                 building of a Sanctuary and for religious purposes consistent with
                                 the beliefs of his Church, which property was never defined.




                                                                                           7|P a g e


               312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 8 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                       b)        To distribute the remainder of the Property to his two daughters
                                 upon his death.

      However, since ADDERLEY is legally blind, he could not read the documents prior to

      execution, and the notary never read the documents to him prior to execution. Instead,

      ADDERLEY relied on the representations made by 3ABN, BENTON and HUNT, which

      representations were false.

              30.      The CRUT provides as follows:

                     (17) GOVERNING LAW. This Agreement and all rights and obligations
              under it shall be determined in accordance with the law of the State of Florida
              except to the extent that such may be in conflict with the United States laws and
              regulations with respect to income, estate and gift taxes which shall govern in the
              event of such conflict.

      (Exhibit “A,” ¶ 17).

              31.      ADDERLEY was initially named as the Trustee, but according to the

      Resignation of Trustee which purports to include ADDERLEY’s signature, ADDERLEY

      resigned only five (5) months later, and never carried forth any official duties of the CRUT.

              32.      On January 24, 2012, ADDERLEY signed a Notice of Resignation of

      Trustee. At that time, ADDERLEY did not understand that he had previously signed a

      CRUT, nor did he understand that he was resigning as Trustee of the CRUT. A copy is

      attached as Exhibit “B.”

              33.      On January 26, 2012, GILLEY agreed to act as successor Trustee as an

      authorized representative of 3ABN. A copy is attached as Exhibit “C.” Once GILLEY

      was appointed as Trustee, ADDERLEY did not have any control over the CRUT or over

      the Property.




                                                                                          8|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS        Document 68 Entered on FLSD Docket 04/12/2019 Page 9 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              34.      GILLEY did not know that ADDERLEY had originally been named as

      Trustee of the CRUT, that ADDERLEY resigned as Trustee of the CRUT, and indeed,

      never even read the CRUT.

              35.      At some point in time after GILLEY agreed to act as successor Trustee as

      authorized representative of 3ABN, SHELTON took over to act as the successor Trustee

      as the authorized representative of 3ABN.

              36.      Although ADDERLEY is named as a Unitrust Recipient, to date,

      ADDERLEY has not received any distributions from the CRUT. (Exhibit “A,” ¶ (B),

      (E)(2)).

                                 INDENTURES OF CONVEYANCE

              37.      HUNT, BENTON and 3ABN retained the services of J. Denise Lewis-

      Johnson of Lewis & Longley in the Bahamas to prepare three (3) Indentures of Conveyance

      for ADDERLEY to execute.

              38.      In December 2011, HUNT and the representatives of 3ABN informed

      ADDERLEY that they were going to take him to the Bahamian Embassy in Miami, Florida

      to discuss the donation of a small portion of his Property for the benefit of 3ABN for the

      building of a Sanctuary and for religious purposes consistent with the beliefs of his Church.

              39.      ADDERLEY purportedly signed the following three (3) Indentures of

      Conveyance prepared by Lewis & Longley, all of which are dated December 30, 2011,

      notarized on January 24, 2012, and contain an affidavit of Bahamian Citizenship signed

      and notarized on May 8, 2012 (collectively the “Indentures of Conveyance”):




                                                                                          9|P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 10 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              a) Indenture of Conveyance, Instrument No. 226191, Control No. 20475161,
                 recorded at Volume 11697, Pages 10-19 in the Registry on September 12, 2012,
                 transferring the following property from ADDERLEY to the CRUT:

              ALL THAT piece or parcel of land situate in the area known as Peter Deans
              in the Island of Long Island one of the Bahama Islands comprising
              Twenty-five (25) acres more or less being one-half (1/2) of a parcel of land
              purchased by Lawrence Wellington Adderley from Minna Esteline Minns
              and John Ramsay which said piece or parcel of land is bounded on the North
              by the sea of the East by land formerly the property of the said Wellington
              Leon Adderley on the South by land the property of the said Wellington
              Leon Adderley and on the West by land known as Turtle Cove.

      A copy of this Indenture of Conveyance is attached as Exhibit “D.”

              a) Indenture of Conveyance, Instrument No. 226197, Control No. 20475170,
                 recorded at Volume 11697, Pages 20-29 in the Registry on September 12, 2012,
                 transferring the following property from ADDERLEY to the CRUT:

              ALL THAT piece parcel or tract of land situate at the Settlement of Deans
              approximately Four (4) miles West of the said Settlement of Clarence Town
              in the Island of Long Island and bounded as follows on the North by the Sea
              running thereon at high water mark One thousand and Ten and One
              hundredths (1010.01) feet more or less on the East by land formerly the
              property of Wellington Leon Adderley but conveyed by the said Wellington
              Leon Adderley to himself and the Vendor jointly and running thereon One
              thousand and Ninety-six and Eighty-three hundredths (1096.83) feet on the
              South by land formerly the proper of the said Wellington Leon Adderley
              and conveyed by the [sic] said Wellington Leon Adderley to himself and
              the Vendor jointly and running thereon One thousand Two hundred and
              Twenty-five and Seventy-nine hundredths (1225.79) feet and on the West
              by land now or formerly the property of one H.L. Major and running thereon
              One thousand and Fifteen and Forty-one hundredths (1015.41) feet which
              said piece parcel or tract of land has such position boundaries shape marks
              and dimensions as are shown on the diagram or plan attached to the said
              Indenture and is thereon delineated on that part of the said diagram or plan
              which is coloured Pink.

      A copy of this Indenture of Conveyance is attached as Exhibit “E.”

              a) Indenture of Conveyance, Instrument No. 226199, Control No. 20475174,
                 recorded at Volume 11697, Pages 30-40 in the Registry on September 12, 2012,
                 transferring the following property from ADDERLEY to the CRUT:




                                                                                        10 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 11 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              ALL THAT piece parcel or tract of land situate at the Settlement of Deans
              approximately Four (4) miles West of the said Settlement of Clarence Town
              on the Island of Long Island and bounded on the North partly by land
              formerly the property of Wellington Leon Adderley and conveyed by an
              Indenture dated the 21st day of May, A.D., 1971 herewith to the said David
              Lawrence Adderley and running thereon One Thousand Two Hundred and
              Twenty-five and Seventy-nine hundredths (1225.79) feet and partly by the
              Sea and running thereon in an irregular line at high water mark Three
              thousand Five hundred and Sixty-one and One hundredths (3561.01) feet
              more or less on the North partly by land the property of the Grantor and
              running thereon in an irregular line One thousand Two hundred and
              Twenty-two and Fifty-two hundredths (1222.52) feet and partly by land
              now or formerly the property of Freeman Cartwright and running thereon
              Four hundred and Thirty-five and Seventy-four hundredths (435.74) feet on
              the Southeast partly by land nor or formerly the property of the said
              Freeman Cartwright and running thereon Two thousand Four hundred and
              Eighty-seven and Seventy-three hundredths (2487.73) and partly by land
              now or formerly the property of Arthur S. Adderley and running thereon
              Two thousand Six hundred and Eighty-one and Thirty-one hundredths
              (2681.31) feet on the Southwest partly by land now or formerly the property
              of E. Adderley and Anna Ramsey and running thereon Six hundred and
              Seventy-one and Thirty hundredths (671.30) feet and partly by land now or
              formerly the property of Curtis Cartwright and running thereon in an
              irregular line One thousand Three hundred and Eighty-four and Eight-five
              hundredths (1384.85) feet and on the Northwest partly by land now or
              formerly the property of the said Curtis Cartwright and running thereon
              Three hundred and Eight-six and Sixty-six hundredths (386.66) feet and
              partly by land now or formerly the property of H. L. Major and running
              thereon Seven hundred and Sixty-four and Eighteen hundredths (764.18)
              feet which said parcel or tract of land has such position boundaries shape
              marks and dimensions as are shown on the diagram or plan attached to the
              said Indenture and is delineated on that part of the said diagram or plan
              which is colored Pink.

      A copy of this Indenture of Conveyance is attached as Exhibit “F.”

              40.      The Property described in the three (3) Indentures of Conveyance was

      appraised at the value of Twenty-Two Million Nine Hundred Thousand Dollars

      ($22,900,000.00) on December 28, 2012, and together represent a substantial portion of

      the assets owned by ADDERLEY.




                                                                                       11 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 12 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              41.      Each of the three (3) Indentures of Conveyance provided consideration of

      the amount of Fifty Thousand Dollars ($50,000.00) to be paid to ADDERLEY as the

      Vendor, for a total of One Hundred Fifty Thousand Dollars ($150,000.00). ADDERLEY

      never received any consideration for any of the Indentures of Conveyance, and even if he

      had received One Hundred Fifty Thousand Dollars ($150,000.00), such consideration was

      grossly inadequate for the transfer of the Property valued at Twenty-Two Million Nine

      Hundred Thousand Dollars ($22,900,000.00).

              42.      In addition, on August 31, 2012, 3ABN acquired a Permit Issued by the

      Investments Board, which granted permission for 3ABN to directly acquire and hold the

      Property that was conveyed to the CRUT via the three (3) Indentures of Conveyance

      referenced above. See, Exs. D-F (Vol. 11697, pp. 11-12, pp. 21-22, pp. 31-32). The CRUT

      does not provide for the charitable remainder distribution to 3ABN until after the death of

      ADDERLEY, who still remains living. (Ex. A., p. 4 ¶(11)).

              43.      HUNT and 3ABN representatives never disclosed to ADDERLEY that the

      three (3) Indentures of Conveyance were for the transfer of his entire 419 acre tract.

              44.      Despite HUNT and 3ABN’s misrepresentations and omissions, the

      Indentures of Conveyance signed by ADDRELEY transferred the entire 419 acre tract.

              45.      One of the primary benefits of a CRUT is that the donor has the right to take

      an income tax deduction during his life even though the charity does not receive the

      donation until death.       Indeed, BENTON prepared illustrations that showed that

      ADDERLEY would receive a charitable tax deduction in the amount of $6,161,715.

      However, at no time did ADDERLEY take any charitable income tax deduction reflecting

      the transfer. The fact that ADDERLEY did not ever take any income tax deduction for the

      transfer of 419 acres of Property, which was valued in excess of $22,900,000 at the time

                                                                                           12 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 13 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      of the transfer, and in turn, would have entitled ADDERLEY to an immediate income tax

      deduction for a period of up to five (5) years after the transfer of the Property, demonstrates

      that ADDERLEY did not understand the terms of the CRUT, and/or did not intend to

      convey his entire Property.

              46.      HUNT and 3ABN specifically arranged for BENTON to prepare and draft

      the CRUT, and HUNT and 3ABN arranged for the execution of the CRUT as well as the

      transfer of ADDERLEY’s Property knowing that ADDERLEY did not have legal

      representation present to represent him, that 3ABN, HUNT and BENTON did not disclose

      the conflict of interest, and that ADDERLEY was legally blind. HUNT and 3ABN knew

      that they had arranged for a substantial transfer of 419 acres of his Property in the Bahamas

      without ADDERLEY’s knowledge, and took advantage of the fact that ADDERLEY fully

      trusted HUNT and 3ABN to be honest and truthful.

              47.      HUNT and 3ABN intentionally arranged for ADDERLEY, a legally blind

      person, to sign the CRUT without having the guidance, advice, representation and presence

      of independent legal counsel, and failed to disclose the conflict of interest with BENTON.

      Indeed, 3ABN and HUNT directed BENTON to include terms in the CRUT that were

      favorable to 3ABN, and failed to disclose same to ADDERLEY.

              48.      HUNT, BENTON and 3ABN deliberately and intentionally made false and

      negligent representations to ADDERLEY to induce him to sign the CRUT and Indentures

      of Conveyance.

              49.      Defendants made these false representations with intention to deprive

      ADDERLEY of all his Property.




                                                                                           13 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 14 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              50.      HUNT, BENTON and 3ABN knew that ADDERLEY was blind, and that

      ADDERLEY had not retained independent legal representation that reviewed the CRUT

      and Indentures of Conveyance and advised ADDERLEY as to its contents.

              51.      On March 26, 2018, ADDERLEY made a demand to 3ABN to terminate

      the CRUT and return ADDERLEY’s Property to him. A copy of the demand letter is

      attached as Exhibit “G.”

              52.      On May 4, 2018, 3ABN responded to the demand letter refusing to return

      ADDERLEY’s Property or to terminate the trust. A copy of the response letter is attached

      as Exhibit “H.”

              53.      ADDERLEY has retained the undersigned counsel and has agreed to pay a

      reasonable fee for the prosecution of this action.

                                 3ABN’s MARKETING TO THE PUBLIC

                               FOR ITS TRUST AND ESTATE SERVICES

              54.      At all material times, 3ABN marketed its planned giving and trust services

      through its video broadcasting and pamphlets, lectures in Seventh Day Adventist Churches,

      and personal visits with donors.

              55.      3ABN made the following representations in such video broadcasts and

      pamphlets with regard to the charitable remainder unitrust:

                           a     Donors would save on capital gains tax on the sale of property;

                           b     Donors would receive a charitable tax deduction;

                           c     Donors would receive annual or quarterly income;

                           d     That the only drawbacks included the cost of the preparation of the

                           legal documents, and that 3ABN would pay for those services; indeed,



                                                                                           14 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 15 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                           by its own admission, 3ABN used the payment of the CRUT to induce

                           donors, including ADDERLEY, to execute a CRUT;

                           e     That the attorney preparing such documents would represent the

                           donors.

              56.      HUNT, 3ABN and its attorney, BENTON, specifically and expressly

      recommended a CRUT to ADDERLEY for the transfer of ADDERLEY’s Property.

              57.      HUNT, 3ABN and BENTON failed to disclose to ADDERLEY the inherent

      conflict of interest in the preparation of documents on or on behalf of ADDERLEY as

      BENTON represented 3ABN.

              58.      3ABN appointed GILLEY and SHELTON as authorized representative of

      3ABN to serve as the Trustee of the CRUT.

              59.      GILLEY and SHELTON do not possess the requisite qualifications to serve

      as Trustee.

              60.      3ABN and HUNT, in its practice of planned giving and trust services,

      provided recommendations, advice, and information to donors that constituted the

      unauthorized practice of law in the State of Florida.

              61.      Upon information and belief, ADDERLEY signed documents, including the

      CRUT drafted by BENTON, based on the recommendations of 3ABN, HUNT and

      BENTON, all who failed to disclose the inherent conflict of interest, as well as the

      significant drawbacks of the CRUT, including but not limited to, the fact that:

                                   a ADDERLEY would not receive any unitrust distributions
                           until the Property was sold;

                                   b ADDERLEY (and his heirs) would not receive any unitrust
                           distributions if he deceased prior to the sale of the Property;



                                                                                        15 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 16 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                      c ADDERLEY would not receive the charitable tax deduction
                              if he did not have sufficient income to offset the deduction in the first
                              five (5) years after contributing the Property to the CRUT;

                                   d The entirety of ADDERLEY’s Property would pass to
                              3ABN upon ADDERLEY’s death.


                       APPLICATION OF DELAYED DISCOVERY DOCTRINE4 &
                                 FRAUDULENT CONCEALMENT
                                     (Statute of Limitations)

                 62.     In or about April 2016, ADDERLEY was first put on actual and/or

      constructive notice of Defendants’ misconduct after he had decided to sell his Property and

      retained a local Florida attorney to review the documents uncovered in this matter,

      including the CRUT and Indentures of Conveyances.

                 63.     ADDERLEY did not discover, nor could have discovered through

      reasonable diligence, Defendants’ misconduct until April 2016 because Defendants used

      deceptive and secret methods to avoid detection and to affirmatively conceal their

      fraudulent conduct. By its very nature, the misconduct by Defendants was inherently self-

      concealing, especially given the fact that ADDERLEY is legally blind.

                 64.     ADDERLEY did not retain an independent attorney and the express

      language of the CRUT or the Indentures of Conveyances were not properly translated or

      disclosed to him prior to signing.

                 65.     Defendants       engaged      in   a    deliberate    course     of    conduct      and

      misrepresentations, by its acts and omissions, to engage in a sham/fraud, all with the

      intention of inducing ADDERLEY to transfer his real Property worth millions of dollars

      to 3ABN, to wit:




      4
          The delayed discovery doctrine applies to actions “founded on fraud.” Fla. Stat. § 95.031(2)(a).

                                                                                                      16 | P a g e


                312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 17 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              a) 3ABN, BENTON and HUNT misrepresented the contents of the CRUT and
                 Indentures of Conveyance, and falsely informed ADDERLEY that the
                 documents he was signing would further facilitate the discussion and
                 exploration of the donation and/or use of a small portion of ADDERLEY’s
                 Property that ADDERLEY may donate to 3ABN for the building of a Sanctuary
                 and for other religious purposes consistent with the beliefs of his Church;

              b) 3ABN, BENTON and HUNT purposely (or with reckless falsity) prepared and
                 induced ADDERLEY to execute the CRUT and Indentures of Conveyance,
                 which conveyed ADDERLEY’s entire Property and a substantial portion of his
                 estate, and not a small portion of his Property;

              c) 3ABN, BENTON and HUNT purposely (or with reckless falsity) failed to
                 inform ADDERLEY that the disposition of his entire Property to 3ABN was
                 irrevocable;

              d) 3ABN, BENTON and HUNT failed to fully disclose the contents of the CRUT
                 and Indentures of Conveyances that ADDERLEY signed, including the fact
                 that:

                                   i. ADDERLEY was signing a trust;
                                  ii. The terms of the CRUT, including that it was irrevocable;
                                 iii. 3ABN was named as the sole beneficiary of the entire Property
                                      upon his death;
                                 iv. ADDERLEY could not change the charitable organization and
                                      replace 3ABN as Successor Trustee or beneficiary with another
                                      charitable organization;
                                  v. ADDERLEY’s Indentures of Conveyance conveyed his entire
                                      Property into the CRUT.

              e) 3ABN, BENTON and HUNT omitted the fact that a conflict of interest existed
                 with regard to BENTON’s preparation of the CRUT;

              f) 3ABN, BENTON and HUNT omitted informing ADDERLEY that the CRUT
                 was prepared with favorable terms to 3ABN, including but not limited to,
                            i. Appointing 3ABN as the Successor Trustee, and failing to
                               include an option for ADDERLEY to change the designation of
                               3ABN as Trustee;
                           ii. Providing that 3ABN is 100% beneficiary of the CRUT upon
                               ADDERLEY’s death, and failing to include the option for
                               ADDERLEY to change the beneficiary;
                          iii. Providing that the sole unitrust recipient is ADDERLEY, and
                               not including his daughters as lifetime unitrust recipients.

              g) 3ABN, BENTON and HUNT misrepresented the unitrust distributions that
                 ADDERLEY was to receive in its illustrations to induce ADDERLEY to sign
                 the CRUT, and failed to update the illustration and calculations in accord with

                                                                                          17 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 18 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                    the appraisal valuation of $22,900,000, which substantially changed the
                    benefits to ADDERLEY.

              h) 3ABN, BENTON and HUNT ensured annual income to ADDERLEY, yet
                 failed to inform ADDERLEY that he would not receive any distribution until
                 the Property was sold, and that ADDERLEY would not receive any distribution
                 at all if the Property was not sold before his death, and that instead, 3ABN
                 would receive the entirety of the Property.

              i) 3ABN, BENTON and HUNT provided instructions to the CRUT that were
                 inconsistent with the terms of the CRUT as drafted, including the fact that
                 ADDERLEY was entitled to change the charitable beneficiary or adjust
                 amounts going to each beneficiary, when the terms of the CRUT prohibited any
                 such action by ADDERLEY.

              66.      Upon information and belief, 3ABN retained the originals and copies of the

      CRUT and Indentures of Conveyances.

              67.      As a result of the actions of Defendants, ADDERLEY was unaware that he

      had suffered injury as a result of the sham/fraudulent transfers until April 2016, the delayed

      discovery rule applies, and the statute of limitations for each of the below causes of action

      is tolled.

                                 CONTINUING CONVERSION/FRAUD
                                       (Statute of Limitations)

              68.      In Florida, conversion is a continuing tort, and the statute of limitations runs

      from the date that the tortious act ceases.5

              69.      Here, although the acts of conversion originally occurred on August 22,

      2011, Defendants followed up with its continuing tort by the following acts:

                        a)       On August 22, 2011, inducing the signature of ADDERLEY
                                  to execute the CRUT;

                        b)       On December 30, 2011, inducing the signature of ADDERLEY on
                                 three Indentures of Conveyance;


      Perera v. Wachovia Bank, N.A., No. 09-23773-CV, 2010 WL 1375635, at * 2 (S.D. Fla.
      5

      Mar. 15, 2010).

                                                                                             18 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 19 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                        c)       Failing to pay the stated $150,000 consideration to ADDERLEY
                                 required by the Indentures of Conveyances;

                        d)       On August 31, 2012, obtaining a Permit from the Investments
                                 Board which granted 3ABN the right to acquire and hold the
                                 Property;

                        e)       From August 31, 2012 to every day since to the present, retaining
                                 the Property and excluding ADDERLEY from the use and
                                 possession of his Property;

                        f)       From August 31, 2012 to every day since to the present, performing
                                 improvements on the Property without obtaining ADDERLEY’s
                                 consent, including the surveying of the Property and building of a
                                 road;

                        g)       Failing to make appropriate and reasonable efforts to sell the
                                 Property immediately after the Property was transferred;

                        h)       After April 2016, reassuring ADDERLEY that he and his family
                                 would receive annual income from the CRUT in the total of
                                 approximately $900,000 or more per year since the formation of
                                 the trust, and that 3ABN was on the cusp of selling the property,
                                 and the sale was imminent, which would fund the ability of 3ABN
                                 to pay the Unitrust Amount to ADDERLEY;

                        i)       From the date that GILLEY became Trustee of the CRUT on
                                 January 24, 2012 to present, 3ABN, HUNT, GILLEY and
                                 SHELTON failed to convert the Property to productive property,
                                 and use the appropriate efforts to sell the Property;

                        j)        Each and every quarter, Defendants failed to fund the Unitrust
                                 Amount to ADDERLEY, which had been accruing since August
                                 22, 2011, the date of the execution of the CRUT. The Unitrust
                                 Amounts were first due September 30, 2011, and every quarter
                                 thereafter through the date of this Complaint. Accordingly, there
                                 is a continuing conversion and fraud occurring at the time each
                                 Unitrust Amount becomes due; and

                        k)       Each and every year, failing to keep current accounts accurately
                                 reflecting the position of, and the receipts, disbursements and other
                                 changes in, the income and corpus of the CRUT, and permit
                                 ADDERLEY to inspect same during reasonable business hours,
                                 and failing to provide ADDERLEY a written statement, informing
                                 ADDERLEY of the contents of such at the end of each taxable year.



                                                                                             19 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 20 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              70.      To date, the tortious acts by Defendants continue to occur, and thus, the

      continuing tort doctrine applies.

                                       EQUITABLE TOLLING
                                        (Statute of Limitations)
              71.      In Florida, equitable tolling applies when equitable circumstances have

      prevented a timely filing.6

              72.      Here, ADDERLEY was misled and lulled into inaction by the continuous

      actions, misrepresentations, deceit and fraudulent actions of the Defendants, who

      continued to make ADDERLEY believe that he and 3ABN were continuing discussions on

      the donation and/or use of a small portion of his Property, and that the small portion of his

      Property would be used for the building of a Sanctuary or for other religious purposes

      consistent with the beliefs of his Church.

              73.      Instead, the Defendants had deceived ADDERLEY, who is legally blind,

      into signing over the rights of his entire 419 acre Property.

              74.      ADDERLEY did not know about the Defendants’ actions until April 2016,

      and as such, Defendants’ representations prevented ADDERLEY from timely filing the

      action within the statute of limitations from the date of the first occurrence of the

      Defendants’ tortious actions because he did not know that Defendants had deceived him.

              75.      On or about April 2016, Defendants continued to assure ADDERLEY that

      3ABN was on the cusp of selling the Property, and the sale was imminent, which would

      fund the annual Unitrust Amounts due and payable to ADDERLEY in the amount of

      $900,000 or more accruing since 2011.           Thus, equitable tolling applies under the

      circumstances of this case.



      Perera v. Wachovia Bank, N.A., No. 09-23773-CV, 2010 WL 1375635, at * 2 (S.D. Fla.
      6

      Mar. 15, 2010).

                                                                                          20 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 21 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.




                                 Count I – Declaration that CRUT is Invalid
                                               (against 3ABN)

                76.    Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                77.    This is a declaratory action brought pursuant to 28 U.S.C. § 2201 and Fed.

      R. Civ. P. 57.

                78.    There is a real, immediate, existing, bona fide, justiciable dispute and

      substantial continuing controversy between ADDERLEY and 3ABN as to the invalidity of

      the CRUT.

                79.    ADDERLEY is in doubt as to its rights, duties and responsibilities

      concerning the invalidation of the CRUT.

                80.    Although ADDERLEY’s signature appears on the CRUT, ADDERLEY is

      legally blind and, at the time of the execution, was not aware of the contents of the CRUT.

      ADDERLEY was not advised nor informed of the terms of the CRUT prior to execution,

      nor was he advised that the CRUT was irrevocable. ADDERLEY did not become aware

      that a CRUT was executed until April 2016.

                81.    ADDERLEY believed that, in executing the CRUT, he was signing

      documents to continue the discussion of a small portion of his Property to 3ABN for the

      building of a Sanctuary or for other religious purposes consistent with the beliefs of his

      Church.

                82.    ADDERLEY executed the CRUT specifically due to the undue influence of

      HUNT and 3ABN, who persuaded and coerced ADDERLEY to execute the CRUT through

      artful and fraudulent contrivances and misrepresentations. The undue influence exerted by

      HUNT and 3ABN resulted in the destruction of ADDERLEY’s free agency and willpower

                                                                                          21 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 22 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      to execute documents in accord with the continued discussion of the small portion of

      Property that he may donate for the use and benefit of 3ABN, and the free will to retain his

      remaining Property, which comprises of a substantial majority of his estate.

              83.      Moreover, the notary did not read ADDERLEY the CRUT prior to

      notarizing the CRUT, and as such, the CRUT was not executed in compliance with Section

      117.05(14)(a) of Florida Statutes.

              84.      ADDERLEY is in need of a judicial determination concerning the

      invalidation of the CRUT, and whether the CRUT has any force and effect.

              85.      ADDERLEY has suffered injury from 3ABN’s conduct as 3ABN has taken

      the use and possession of ADDERLEY’s Property as an asset of the CRUT.

              86.      There is a substantial threat of future injury to ADDERLEY without

      resolution of the controversy between ADDERLEY and 3ABN as to the invalidity of the

      CRUT as ADDERLEY’s right to the use, possession and sale of the Property is dependent

      on the Court’s determination.

              87.      In the alternative, even if the Court determines that the CRUT is valid, the

      CRUT has certain requirements for payment of a Unitrust Amount to ADDERLEY, on a

      quarterly basis, and due to the failure of 3ABN, HUNT and SHELTON to convert the

      Property to marketable assets, ADDERLEY has not received any Unitrust Amount.

      ADDERLEY has suffered injury and will continue to suffer injury as ADDERLEY has not

      been paid any Unitrust Amount under the CRUT.

              88.      As such, even if the CRUT is valid, ADDERLEY has a need for an

      immediate judicial determination of his rights under the CRUT, and the Trustee’s duties

      and responsibilities to convert the Property to marketable assets.




                                                                                          22 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 23 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                WHEREFORE, Plaintiff demands a judgment declaring that the CRUT is invalid,

      or alternatively, declaring that 3ABN has had an ongoing obligation and duty to convert

      assets to marketable Property and to pay ADDERLEY the Unitrust Amount retroactive

      back to the beginning of the CRUT, and for such other relief as the Court deems necessary

      and proper.

                 Count II – Declaration that Indentures of Conveyances are Invalid
                                          (against 3ABN)

                89.    Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                90.    This is a declaratory action brought pursuant to 28 U.S.C. § 2201 and Fed.

      R. Civ. P. 57.

                91.    There is a real, immediate, existing bona fide and justiciable dispute and

      substantial continuing controversy between ADDERLEY and 3ABN as to the invalidity of

      the Indentures of Conveyance.

                92.    ADDERLEY is in doubt as to its rights, duties and responsibilities

      concerning the invalidation of the Indentures of Conveyance, attached and incorporated

      herein as Exhibits D-F.

                93.    Although ADDERLEY’s signature appears on the Indentures of

      Conveyance, ADDERLEY is legally blind and at the time of the signing, was not aware of

      the contents of the Indentures of Conveyance. Specifically, at the time of execution,

      ADDERLEY was not advised that he was transferring 419 acres of this Property, nor was

      he advised that the Indentures of Conveyance were transferring his Property to a CRUT.

      ADDERLEY did not become aware that a CRUT was executed until April 2016.




                                                                                          23 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 24 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                94.    ADDERLEY believed that, in executing the Indentures of Conveyance, it

      would facilitate the continued discussion of the donation of a small portion of

      ADDERLEY’s Property to 3ABN for the building of a Sanctuary or for other religious

      purposes consistent with the beliefs of his Church.

                95.    ADDERLEY executed the Indentures of Conveyance specifically due to the

      undue influence of HUNT and 3ABN, who persuaded and coerced ADDERLEY to execute

      the Indentures of Conveyance through artful and fraudulent contrivances and

      misrepresentations. The undue influence exerted by HUNT and 3ABN resulted in the

      destruction of ADDERLEY’s free agency and willpower to execute documents in accord

      with his intention to continue discussions of the small portion of Property ADDERLEY

      may donate to and for the use and benefit of 3ABN, and the free will to retain his remaining

      Property, which comprises of a substantial majority of his estate.

                96.    Moreover, each Indenture of Conveyance provides for the sum of Fifty

      Thousand Dollars ($50,000) as consideration for each tract of land, for a total of One

      Hundred Fifty Thousand Dollars ($150,000).             ADDERLEY never received any

      consideration for these transfers, and even if he had, the consideration is grossly inadequate

      for the conveyance of his Property, which is currently valued in excess of Thirty Two

      Million Dollars ($32,000,000.00).

                97.    In addition, upon information and belief, the Indentures of Conveyances

      contain errors and/or omissions that render the Indentures of Conveyances void as a matter

      of law.

                98.    Moreover, the notary or Consul did not read ADDERLEY the Indentures of

      Conveyance prior to notarizing the Indentures of Conveyance, and as such, the instruments

      were not executed in compliance with Section 117.05(14)(a) of Florida Statutes.

                                                                                           24 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 25 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                99.    ADDERLEY is in need of a judicial determination concerning the

      invalidation of the Indentures of Conveyance, and whether the Indentures of Conveyance

      have any force and effect.

                100.   ADDERLEY has suffered injury as a result of 3ABN’s conduct as 3ABN

      has taken the use and possession of ADDERLEY’s Property.

                101.   There is a substantial threat of future injury to ADDERLEY without

      resolution of the controversy between ADDERLEY and 3ABN as to the invalidity of the

      Indentures of Conveyance. A Permit has been issued by the Investments Board, permitting

      3ABN to acquire and hold the property for use as future development, and 3ABN has built

      a road, charging $200,000 against the CRUT, and performed other work on the Property

      without ADDERLEY’s permission.             In addition, ADDERLEY’s right to the use,

      possession and sale of the Property is dependent on the Court’s determination.

                WHEREFORE, Plaintiff demands a judgment declaring that the Indentures of

      Conveyance are invalid, and restoring the Property back to ADDERLEY, and for such

      other relief as the Court deems necessary and proper.

                                               Count III
                                      Negligent Misrepresentation
                                      (against HUNT and 3ABN)

                102.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                103.   ADDERLEY had a heightened level of trust in HUNT and 3ABN. He

      trusted them to be truthful and moral in character because he thought HUNT and 3ABN

      were working in conjunction with the beliefs, doctrines and mission of his Church.




                                                                                          25 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 26 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              104.     HUNT and 3ABN made inaccurate statements of material fact with respect

      to the CRUT and Indentures of Conveyances prepared for ADDERLEY’s signature, as set

      forth above.

              105.     HUNT and 3ABN either knew its representations were false OR made the

      misrepresentations without knowledge of their truth or falsity but should have known the

      representations were false.

              106.     The misrepresentations were material to ADDERLEY’s decision to sign the

      CRUT and Indentures of Conveyance transferring title of his Property to the CRUT.

      HUNT and 3ABN knew and intended that ADDERLEY would rely upon and be induced

      by the misrepresentations to execute the CRUT and Indentures of Conveyance, and to

      transfer his Property to the CRUT for the benefit of 3ABN.

              107.     ADDERLEY reasonably relied on HUNT and 3ABN’s misrepresentations

      in executing the CRUT and the Indentures of Conveyance for his Property, to its detriment

      and suffered damages currently believed to be in excess of $32,000,000.00.

              WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against HUNT and 3ABN for all actual, consequential and incidental damages incurred as

      a result of HUNT and 3ABN’s negligent misrepresentations in an amount to be determined

      by the trier of fact, for the costs of this action, interest, and such other and further relief that

      the Court deems just and appropriate.




                                                                                                26 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 27 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                  Count IV – Fraudulent Inducement
                                      (against HUNT and 3ABN)

                108.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                109.   HUNT and 3ABN made false statements of material fact with respect to the

      terms of the CRUT and Indentures of Conveyances prepared for ADDERLEY’s signature,

      as set forth above.

                110.   HUNT and 3ABN knew or should have known its representations to

      ADDERLEY were false and made the representations intentionally to induce ADDERLEY

      to execute the CRUT and the Indentures of Conveyance.

                111.   At the time that ADDERLEY executed the CRUT and Indentures of

      Conveyance, HUNT and 3ABN promised ADDERLEY that the documents he executed

      were to facilitate the further discussion of the potential donation of a small portion of his

      Property to 3ABN to be used for religious purposes consistent with the beliefs of his

      Church.

                112.   HUNT and 3ABN intended for ADDERLEY to rely on their

      misrepresentations of material fact in order for ADDERLEY to execute the CRUT and

      Indentures of Conveyance.

                113.   The inducement made by HUNT and 3ABN was intended to deceive

      ADDERLEY, a legally blind person, into transferring the entirety of his 419 acre Property

      for the benefit 3ABN.

                114.   HUNT and 3ABN deliberately and knowingly induced ADDERLEY to sign

      the CRUT and Indentures of Conveyance, with the intention and purpose of depriving

      ADDERLEY of his Property, which represents a substantial portion of his assets.


                                                                                          27 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 28 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                115.   ADDERLEY acted in reliance upon HUNT and 3ABN’s representations,

      resulting in damages to ADDERLEY currently believed to be in excess of $32,000,000.00.

                WHEREFORE, ADDERLEY requests the Court to enter judgment in its favor

      and against HUNT and 3ABN for all actual, consequential and incidental damages incurred

      as a result of HUNT and 3ABN’s fraud in the inducement in an amount to be determined

      by the trier of fact, for the costs of this action, interest, and such other and further relief

      that the Court deems just and appropriate.

                                 Count V – Fraudulent Misrepresentation
                                       (against HUNT and 3ABN)

                116.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                117.   HUNT and 3ABN made false statements of material fact with respect to the

      terms of the CRUT and Indentures of Conveyance prepared for ADDERLEY’s signature,

      as set forth above.

                118.   HUNT and 3ABN knew or should have known its representations to

      ADDERLEY were false.

                119.   HUNT and 3ABN intended for ADDERLEY to rely on their

      misrepresentations of material fact in order for ADDERLEY to execute the CRUT and

      Indentures of Conveyance.

                120.   HUNT       and   3ABN     deliberately    and    knowingly     made      these

      misrepresentations to ADDERLEY, and intended to deceive ADDERLEY, a legally blind

      person, into transferring the entirety of his 419 acre Property, which ultimately would

      benefit 3ABN.




                                                                                           28 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 29 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                121.   ADDERLEY        acted   in   reliance   upon   the   correctness    of     the

      misrepresentations, resulting in damages to ADDERLEY currently believed to be in excess

      of $32,000,000.00.

                WHEREFORE, ADDERLEY requests the Court to enter judgment in its favor

      and against HUNT and 3ABN for all actual, consequential and incidental damages incurred

      as a result of HUNT and 3ABN’s fraudulent misrepresentations in an amount to be

      determined by the trier of fact, for the costs of this action, interest, and such other and

      further relief that the Court deems just and appropriate.

                                        Count VI – Conversion
                                        Fla. Stat. § 812.014(1)
                                            (against 3ABN)

                122.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                123.   ADDERLEY is the rightful owner of 419 acres in the Bahamas described

      on the three (3) Indentures of Conveyance and has an immediate right to the possession of

      his Property.

                124.   3ABN deceived ADDERLEY and misrepresented that the documents he

      was signing would facilitate the continued discussion of a donation of a small portion of

      his Property to 3ABN for religious purposes to be used consistent with the beliefs of his

      Church, in order to induce him to sign the CRUT and Indentures of Conveyance

      transferring his entire 419 acre tract of Property to 3ABN.

                125.   3ABN intended to deprive ADDERLEY, temporarily and permanently, of

      the right to and from any benefit of his Property.

                126.   3ABN’s actions were unauthorized, and indeed, have deprived

      ADDERLEY of his Property, which represents substantially the majority of his assets,

                                                                                          29 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 30 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      permanently or for an indefinite time, including from the date of the Indentures of

      Conveyance through the date of this Complaint.

              127.     3ABN has the use and possession of ADDERLEY’s Property, and a present

      intent to deprive ADDERLEY of his Property.

              128.     ADDERLEY has made a demand for the return of his Property, and 3ABN

      has refused to relinquish ADDERLEY’s Property to him.

              129.     ADDERLEY has suffered damages for 3ABN’s refusal to return his

      Property, currently believed to be in excess of $32,000,000.

              WHEREFORE, ADDERLEY requests that the Court enter judgment in its favor

      and against 3ABN for all actual, consequential and incidental damages as a result of

      3ABN’s conversion in an amount to be determined by the trier of fact, for the costs of this

      action, interest, and such other and further relief that the Court deems just and appropriate.

                      Count VII– Florida Deceptive and Unfair Trade Practices
                                    (against 3ABN and HUNT)
                                    FDUPTA § 501.201, et. seq.

              130.     Plaintiff re-alleges paragraphs 1-75, 108-129 above.

              131.     3ABN and HUNT, individually and in conspiracy with one another,

      engaged in oppressive, unethical, immoral and outrageous behavior to mislead

      ADDERLEY with the intent to deprive ADDERLEY of his Property.

              132.     HUNT and 3ABN, individually and in conspiracy with one another,

      performed an unlawful act, to wit: to mislead, misrepresent, and/or defraud the public,

      including Plaintiff, and otherwise to engage in an unfair and unconscionable trade practices

      as described herein, regarding the improper transfer of ADDERLEY’s Property to 3ABN.

              133.     HUNT and 3ABN, individually and in conspiracy with one another, falsely

      represented to ADDERLEY that it drafted and prepared documents to continue the

                                                                                           30 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 31 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      discussion of a potential donation of a small portion of ADDERLEY’s Property for the use

      and benefit of 3ABN for religious purposes consistent with the beliefs of his Church.

      However, the CRUT and Indentures were drafted to transfer the entirety of ADDERLEY’s

      419 acre tract of land to and for the use and benefit of 3ABN.

              134.     HUNT and 3ABN arranged for BENTON, a lawyer in Georgia, to prepare

      charitable documents for ADDERLEY. BENTON had an ongoing relationship with 3ABN

      to prepare estate planning documents for gifts and bequeaths to 3ABN, who had a conflict

      with the preparation of such documents for ADDERLEY’s donation to 3ABN.

              135.     HUNT and 3ABN intentionally arranged for ADDERLEY, a legally blind

      person, to sign the CRUT and Indentures of Conveyance without having the guidance,

      counsel and presence of independent legal representation.

              136.     HUNT and 3ABN engaged in such unconscionable acts, unfair and

      deceptive practices in the conduct of its trade or commerce in connection with 3ABN’s

      activities.

              137.     HUNT and 3ABN’s actions were willful, and HUNT and 3ABN knew or

      should have known that their conduct was unfair and deceptive.

              138.     As a direct and proximate cause of HUNT and 3ABN’s unconscionable and

      deceptive activities, and ADDERLEY’s reliance on HUNT and 3ABN’s false statements,

      Plaintiff suffered damages, currently believed to be in excess of $32,000,000.

              139.     In addition, because ADDERLEY is legally blind, a military veteran and

      senior citizen, ADDERLEY is entitled to a heightened civil penalty pursuant to §

      501.2077(2), (3) of the Florida Statutes for each unconscionable, deceptive, unfair act

      performed by HUNT and 3ABN against ADDERLEY.




                                                                                       31 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 32 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                140.   ADDERLEY, as the prevailing party, is entitled to recovery of its attorneys’

      fees and costs pursuant to §501.2105 of the Florida Statutes.

                WHEREFORE, Plaintiff demands judgment against HUNT and 3ABN for actual,

      consequential and incidental damages, interest, costs, attorneys’ fees and such other relief

      as the Court deems proper.

                                    Count VIII – Civil Conspiracy
                                     (Against HUNT and 3ABN)

                141.   Plaintiff adopts and restates paragraphs 1-75, 108-140 as if fully set forth

      herein.

                142.   Two or more of Defendants, HUNT and 3ABN, entered into an agreement

      to perform an unlawful act, to wit: to mislead, misrepresent, and/or defraud the public,

      including Plaintiff, and otherwise to engage in an unfair and unconscionable trade practices

      as described herein, regarding the improper transfer of ADDERLEY’s Property to 3ABN.

                143.   HUNT and 3ABN possessed a peculiar power of coercion by virtue of

      acting in conspiracy together that HUNT or 3ABN did not possess acting alone. In

      particular, HUNT obtained the trust of ADDERLEY on a moral level due to his

      denomination in the Seventh Day Adventist Church. As an outreach and not for profit

      entity, 3ABN’s promised to utilize a small portion of ADDERLEY’s Property to build a

      Sanctuary and for religious purposes consistent with the beliefs of the Church was essential

      to obtain ADDERLEY’s agreement to sign documents, which are now known to be the

      CRUT and Indentures of Conveyance. In addition, 3ABN had the financial resources and

      ongoing relationship with BENTON and Lewis & Longley to facilitate the preparation of

      documents to transfer ADDERLEY’s Property to 3ABN.




                                                                                          32 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 33 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                144.   HUNT and 3ABN undertook overt acts in the furtherance of this conspiracy,

      as set forth herein above, and did in fact harm the Plaintiff via their acts and omissions.

                145.   HUNT and 3ABN knew or should have known that its wrongful acts and

      omissions would result in economic, incidental, and consequential damages in the manner

      set forth herein.

                146.   As a direct and proximate cause of HUNT and 3ABN’s acts and omissions,

      Plaintiff has incurred and will continue to incur damages, the value of which is estimated

      to be in excess of $32,000,000.

                147.   Plaintiff is thus entitled to recover monetary damages for the value of its

      Property which ADDERLEY lost the use and possession of, to replace the Property, to

      return the Property to the status quo, damages for the loss of use and enjoyment of real

      property, the loss in value of the Property, actual damages for any increased taxes,

      documentary stamp taxes, and/or other related expenses resulting from the Property

      transfers, and other consequential damages.

                WHEREFORE, ADDERLEY demands actual damages, compensatory damages,

      incidental damages, consequential damages, pre and post-judgment interest, an award of

      attorneys’ fees, award of taxable costs, and, any and all such further relief as this Court

      deems just and proper.

                                     Count IX – Unjust Enrichment
                                            (against 3ABN)

                148.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                149.   This is an equitable action for restitution.




                                                                                          33 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 34 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              150.     ADDERLEY conferred a benefit upon 3ABN in the amount of the

      reasonable value of the Property that 3ABN wrongfully received from ADDERLEY, which

      is believed to be in excess of $32,000,000.

              151.     Despite demand for the return of ADDERLEY’s Property, 3ABN has

      retained the benefit of the Property that ADDERLEY conferred.

              152.     3ABN has been unjustly enriched for the use and possession of

      ADDERLEY’s Property, and it would inequitable to allow 3ABN to retain such enjoyment

      of ADDERLEY’s Property without paying the reasonable value thereof.

              WHEREFORE, Plaintiff respectfully requests this honorable Court to enter

      judgment in its favor against 3ABN for the reasonable appraised value of the Property, plus

      interest, costs of this action and such further relief as this Court deems appropriate.

                                     Count X – Constructive Trust
                                            (against 3ABN)

              153.     Plaintiff re-alleges paragraphs 1-75, 148-152 of this Complaint as if fully

      set forth herein.

              154.     To induce ADDERLEY to sign the CRUT and Indentures of Conveyance,

      HUNT and 3ABN promised that ADDERLEY was signing documents to continue the

      discussion of a potential donation of a small portion of his Property to 3ABN for the

      building of a Sanctuary and other religious purposes consistent with the beliefs of his

      Church.

              155.     In reliance on that promise, ADDERLEY executed the CRUT and

      Indentures of Conveyance, that, without ADDERLEY’s knowledge or agreement,

      transferred title and possession of all of his 419 acres of Property to the use and benefit of

      3ABN.


                                                                                           34 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 35 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              156.     The Property conveyed via the Indentures of Conveyance is specific and

      identifiable unique oceanfront property and can clearly be traced to the ownership by

      ADDERLEY.

              157.     HUNT and 3ABN had a confidential relationship with ADDERLEY with

      regard to such transfer, and ADDERLEY trusted and relied on the representations of

      HUNT and 3ABN to follow through with ADDERLEY’s intentions.

              158.     3ABN has been unjustly enriched by the transfer of ADDERLEY’s

      Property, and now retains the use, possession and benefit of ADDERLEY’s entire 419 acre

      tract of land that was never intended to be transferred to 3ABN.

              159.     The Court must impose a constructive trust to prevent unjust enrichment by

      3ABN because it is against equity for a 3ABN to retain the ADDERLEY’s Property, which

      was obtained by fraud or other questionable means.

              WHEREFORE, ADDERLEY requests the Court to impose a constructive trust on

      the Property, to escrow funds in the event of a sale of the Property, for judgment against

      3ABN for damages, interest, costs, and such other relief as the Court deems appropriate.

                                      Count XI – Equitable Lien
                                           (against 3ABN)

              160.     Plaintiff re-alleges paragraphs 1-75, 108-129, 148-152 of this Complaint as

      if fully set forth herein.

              161.     Plaintiff seeks the imposition and foreclosure of an equitable lien against

      the Property.

              162.     3ABN has possession and use of the Property as 3ABN obtained possession

      of the Property in its own name, under false pretenses, by misrepresenting the transfers to

      be imposed by the CRUT and Indentures of Conveyance. But for the execution of the


                                                                                         35 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 36 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      CRUT and Indentures of Conveyance by ADDERLEY, 3ABN would not possess or

      control the Property.

              163.     3ABN has been unjustly enriched by virtue of its current ownership,

      possession and use of the Property.

              164.     An equitable lien must be imposed against the Property to prevent 3ABN

      from being unjustly enriched by accepting the benefit of ADDERLEY’s Property without

      payment of money to ADDERLEY.

              165.     ADDERLEY is also entitled to an equitable lien because 3ABN obtained

      the use and benefit of the Property by fraudulent means or misconduct, and an equitable

      lien must be imposed to prevent injustice and to restore ownership of the Property to

      ADDERLEY.

              166.     An equitable lien is also necessary to protect ADDERLEY’s equitable

      ownership interests in the Property, and so that 3ABN cannot further transfer the Property

      to a bona fide good faith purchaser for value without notice of ADDERLEY’s interest in

      the Property.

           WHEREFORE, Plaintiff requests that this honorable Court:

           a) Take jurisdiction of the parties hereto and of the subject matter hereof;

           b) Order that the Plaintiff be entitled to the imposition of an Equitable Lien as to the
              Property and that the Equitable Lien is a valid first lien on the Property and is
              superior to any lien of record;

           c) Order foreclosure of the Equitable Lien, against 3ABN, its directors and officers,
              and all persons claiming under or against them;

           d) Determine the amount due to Plaintiff pursuant to the theories of unjust
              enrichment or fraud, all of which support the imposition of an Equitable Lien;

           e) Order that if said sum due Plaintiff is not paid in full within the time set by this
              Court, the Property be sold by Order of this Court to satisfy Plaintiffs claims;


                                                                                          36 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 37 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



           f) Order that if the proceeds from such court ordered sale are insufficient to pay
              Plaintiff's claim, then a deficiency judgment be entered for the remaining sum
              against 3ABN; Order payment of interests and costs to Plaintiff; and

           g) Order such other relief as the Court deems necessary and proper.

                                     Count XII - Injunctive Relief
                                           (against 3ABN)

              167.     Plaintiff re-alleges paragraphs 1-75, 108-129 of this Complaint as if fully

      set forth herein.

              168.     This is an action for temporary and permanent injunction.

              169.     3ABN has proceeded to build a road on ADDERLEY’s Property without

      obtaining ADDERLEY’S express consent and has charged in excess of $200,000 against

      the CRUT.

              170.     Unless enjoined by the Court from trespassing on the Property, performing

      construction and making modifications and improvements to the Property that

      ADDERLEY has not approved, 3ABN will cause irreparable harm to ADDERLEY.

              171.     ADDERLEY has no adequate remedy at law as the real property conveyed

      is specific and unique oceanfront property, and the damages cannot be readily calculated

      or determined.

              172.     ADDERLEY has a substantial likelihood of succeeding on the merits as

      ADDERLEY never intended to convey 419 acres of his Property and was never paid any

      consideration for the transfer of his Property in accord with the Indentures of Conveyance.

              173.     Considerations of public interest strongly support the entry of an injunction

      to prevent 3ABN from making any alterations to the Property as 3ABN obtained

      ADDERLEY’s Property by fraud, negligence and/or other misconduct.




                                                                                           37 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 38 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                WHEREFORE, ADDERLEY prays for a preliminary injunction, and after trial, a

      permanent injunction against the 3ABN to enjoin it from trespassing, performing any

      modifications, alterations, construction or improvements on the Property, and for such

      other relief that the Court deems just or advisable.

                                              Count XIII
                                        Professional Negligence
                                           (against HUNT)

                174.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                175.   HUNT, as a professional director of 3ABN and the person who facilitated

      the legal drafting of the CRUT and the Indentures of Conveyance, and as the individual

      who was coordinating the sale of the Property, owed a duty of care of like professionals to

      provide accurate and truthful representations to ADDERLEY.

                176.   HUNT placed himself in the position of an attorney by taking upon himself

      to arrange for the legal drafting and preparation of the CRUT and Indentures of

      Conveyance, explaining and reading the terms of the CRUT to ADDERLEY, and by

      arranging for the execution of the CRUT by ADDERLEY.

                177.   HUNT breached its standard of care by misrepresenting, and by statements

      and omissions, the content and legal effect of the documents that were drafted for

      ADDERLEY’s signature, and blatantly took advantage of the fact that ADDERLEY was

      legally blind and not represented by independent legal counsel and failed to disclose the

      conflict of interest in BENTON’s preparation of the CRUT.




                                                                                          38 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 39 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              178.     HUNT is not a licensed attorney in the State of Florida and is not authorized

      to draft legal documents.7 HUNT arranged for an attorney licensed in the State of Georgia,

      BENTON,8 to prepare the CRUT. The terms of the CRUT were misrepresented by HUNT

      to ADDERLEY before execution of same.

              179.     HUNT also arranged for an attorney in the Bahamas, Lewis & Longley, to

      prepare the Indentures of Conveyance, for ADDERLEY to convey 419 acres of his

      Property. The terms of the Indentures of Conveyance and the property description was

      misrepresented by HUNT to ADDERLEY before execution of same.

              180.     Since the execution of the Indentures of Conveyance up and through to the

      date of this Complaint and hereafter, HUNT has had the authority and undertaken the

      responsibility to sell the Property on behalf of 3ABN, which would trigger payments to

      ADDERLEY.

              181.     HUNT failed to use reasonable care that would be expected to be carried

      out by a professional in his position as a director of 3ABN, in like circumstances, and

      specifically in taking on the responsibility of directing and facilitating for BENTON and

      Lewis & Longley to prepare the CRUT and Indentures of Conveyance for ADDERLEY to

      execute, in failing to correctly describe the terms of the CRUT and Indentures of

      Conveyance prior to execution of same, and in retaining attorneys that necessarily had a


      7
       We adhere to that view and find that the respondent's preparation of wills and antenuptial
      agreements for others, both of which affect important rights of persons under the law,
      without the review and approval of an attorney licensed to practice in this State,
      constitute the unauthorized practice of law. See, 7 Am. Jur.2d Attorneys at Law ss 73 and
      75, and 22 A.L.R.3d 1112.

      The Fla. Bar v. Larkin, 298 So. 2d 371, 373 (Fla. 1974)(e.s.).
      8
       Mr. Benton is retired and not currently licensed as an attorney in the State of Florida but
      was admitted in 1997.

                                                                                           39 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 40 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      conflict with the representation and preparation of trust and transfer documents for

      ADDERLEY.

              182.     Likewise, thereafter up and through to the date of this Complaint and

      hereafter, HUNT failed to use reasonable care that would be expected to be carried out by

      a professional in his position in performing actions for 3ABN as Trustee of the CRUT by

      failing to sell the Property to allow unitrust distributions to begin to flow to ADDERLEY.

              183.     Further, HUNT continued to reassure ADDERLEY that he and his family

      would receive annual income from the CRUT in the total of approximately $900,000 or

      more per year since the formation of the trust, and that 3ABN was on the cusp of selling

      the property, and the sale was imminent, which would fund the ability of 3ABN to pay the

      Unitrust Amount to ADDERLEY.

              184.     HUNT’s actions were negligent and contributed substantially to

      ADDERLEY’s injury and damages, which resulted in ADDERLEY transferring his entire

      419 acre tract of Property. Further, in the event the CRUT is held valid, HUNT’s failure

      to perform actions necessary to sell the Property has caused damages to ADDERLEY

      because ADDERLEY has not received any untitrust distributions as of the date of this

      pleading, and ADDERLEY is no longer able to take advantage of any charitable tax

      deduction he would otherwise be entitled to receive under the CRUT.

              185.     As a direct and proximate result of the foregoing negligence, Plaintiff

      suffered damages from the loss and use of his Property, currently believed to be in excess

      of $32,000,000.00.




                                                                                       40 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 41 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against HUNT for all losses incurred as a result of HUNT’s professional negligence in an

      amount to be determined by the trier of fact, for the costs of this action, interest, and such

      other and further relief that the Court deems just and appropriate.

                                             Count XIV
                                       Breach of Fiduciary Duty
                                           (against HUNT)

              186.     Plaintiff re-alleges paragraphs 1-75, 174-185 of this Complaint as if fully

      set forth herein.

              187.     HUNT, as a professional director of 3ABN and the person who facilitated

      the legal drafting of the CRUT and the Indentures of Conveyance, owed a fiduciary duty

      of care to ADDERLEY to provide accurate and truthful representations so ADDERLEY

      could evaluate whether or not to execute the CRUT and the Indentures of Conveyance to

      transfer his Property.

              188.     The duty of care is implied in law based on the factual circumstances of this

      case. HUNT induced the reliance of ADDERLEY, and HUNT was placed in a position of

      trust and confidence in HUNT’s efforts to have the legal documents drafted for the

      donation of a small portion of ADDERLEY’s Property, and to accurately represent that

      content of those documents to ADDERLEY.

              189.     The offer of assistance provided by HUNT for the preparation of the CRUT

      and Indentures of Conveyance was naturally calculated to repose confidence and trust in

      HUNT.

              190.     In addition to the legal efforts undertook by HUNT, ADDERLEY relied

      upon and trusted HUNT on a personal and moral level based on the understanding that

      3ABN was carrying out the missions of the Seventh Day Adventist Church.

                                                                                           41 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 42 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              191.     HUNT breached its duty of care by misrepresenting the content and legal

      effect of the documents that were drafted for ADDERLEY’s signature, and blatantly took

      advantage of the fact that ADDERLEY was legally blind.

              192.     HUNT is not a licensed attorney in the State of Florida and is not authorized

      to draft legal documents.9 HUNT arranged for an attorney licensed in the State of Georgia,

      BENTON,10 to prepare the CRUT. Specifically, HUNT directed BENTON to insert or

      omit terms in the CRUT that were favorable to 3ABN, which includes but is not limited to

      the following:

                  a    Appointment of 3ABN as Successor Trustee;

                  b    Omission of entitlement of ADDERLEY to change charitable beneficiaries;
                       and

                  c    Omission of additional life income beneficiaries, including but not limited
                       to, ADDERLEY’s children.

              193.     The terms of the CRUT were misrepresented by HUNT to ADDERLEY

      before execution of same.

              194.     HUNT also arranged for an attorney in the Bahamas, Lewis & Longley, to

      prepare the Indentures of Conveyance, for ADDERLEY to convey 419 acres of his




      9
       We adhere to that view and find that the respondent's preparation of wills and antenuptial
      agreements for others, both of which affect important rights of persons under the law,
      without the review and approval of an attorney licensed to practice in this State,

      constitute the unauthorized practice of law. See, 7 Am. Jur.2d Attorneys at Law ss 73 and
      75, and 22 A.L.R.3d 1112.

      The Fla. Bar v. Larkin, 298 So. 2d 371, 373 (Fla. 1974) (e.s.).

       Mr. Benton is retired and not currently licensed as an attorney in the State of Florida, but
      10

      was admitted in 1997.

                                                                                           42 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 43 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      Property. The terms of the Indentures of Conveyance and the property description was

      misrepresented by HUNT to ADDERLEY before execution of same.

              195.     Further, HUNT owed a fiduciary duty of care to ADDERLEY to convert

      the land into marketable assets so that ADDERLEY could receive quarterly payments from

      the CRUT as the Unitrust Recipient.

              196.     The duty of care is implied in law based on the factual circumstances of this

      case. In July 2011, 3ABN and HUNT, through BENTON, prepared illustrations of the

      CRUT for ADDERLEY. Although ADDERLEY did not know about these illustrations

      until approximately April 2016, the illustrations prepared by attorney BENTON

      demonstrate that 3ABN represented that ADDERLEY would receive unitrust payments

      beginning in year one, at $1,500,000 per year before tax and $975,000 after tax and

      increasing and continuing payments due through year 39. In addition, the illustrations

      show an income tax benefit of $6,161,715, and charitable deduction of $17,604,900. At

      year seven, the chart shows the total after tax benefits in the amount of $13,410,141

      (representing $7,248,426 in after tax unitrust amount, and an income tax savings of

      $6,161,715). A copy of that Illustration is attached as Exhibit “I.”

              197.     Moreover, after ADDERLEY became aware of the CRUT in April 2016,

      3ABN and HUNT induced ADDERLEY not to pursue legal action to declare the CRUT

      invalid and made the following assurances to ADDERLEY’s local Florida counsel:

                       a) ADDERLEY would receive approximately $900,000 per year
                          retroactive to the beginning of the CRUT in August 12, 2011, until he
                          passed away;

                       b) 3ABN expected to generate $32,000,000 from the sale of the land that
                          would be invested into the Unitrust to fund ADDERLEY’s annuity
                          payments;




                                                                                           43 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 44 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                       c) 3ABN would work with Adriana Gonzalez in marketing and completing
                          the sale; and

                       d) That 3ABN was on the cusp of selling the Property, and the sale of the
                          Property was imminent.

              198.     HUNT was placed in a position of trust and confidence as he was

      performing duties on behalf of 3ABN, who was acting as Trustee of the CRUT. HUNT

      was in control of the trust assets, including the Property, and 3ABN and HUNT had

      authority and the responsibility and duty to convert the Property to marketable property

      since January 2012.

              199.     In addition to the legal efforts undertook by 3ABN and HUNT,

      ADDERLEY relied upon and trusted 3ABN and HUNT on a personal and moral level

      based on the understanding that 3ABN was carrying out the mission of the Seventh Day

      Adventist Church.

              200.     Upon information and belief, 3ABN and HUNT’s acts or omissions have

      stalled or prevented the sale and conversion of ADDERLEY’s Property to marketable

      assets. Specifically, 3ABN and HUNT failed to list the Property on the market through a

      broker, and instead, chose to “open list” the Property by advertising the Property for sale

      on certain websites, which was not an appropriate method to facilitate the sale of the

      Property and delayed any sale.

              201.     In addition, despite having serious potential buyers interested in the

      Property, 3ABN and HUNT’s actions or inactions have prevented such potential buyers

      from submitting any offers. Indeed, HUNT testified that 3ABN has a current potential

      purchaser, but has failed to convey that offer to ADDERLEY or its counsel, and since the

      inception of the lawsuit has entirely halted any efforts to sell the Property.




                                                                                        44 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 45 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              202.     3ABN and HUNT breached its duty of care by misrepresenting the fact that

      ADDERLEY would receive income tax and charitable tax savings, and that 3ABN and

      HUNT would convert the Property to marketable assets since August 22, 2011 to facilitate

      unitrust payments to ADDERLEY.           As a result, as of the date of this Complaint,

      ADDERLEY has not received any unitrust payments or income or charitable tax benefits.

              203.     Moreover, the delay of the sale has caused damages to ADDERLEY as

      3ABN and HUNT represented that ADDERLEY would receive a charitable tax deduction

      in the amount of $17,604,900. First, ADDERLEY did not have the income to take

      advantage of the charitable deduction. In addition, since the unitrust payments have not

      been made within five (5) years after the CRUT, ADDERLEY is no longer permitted to

      take this deduction.

              204.     The terms of the CRUT were misrepresented by 3ABN and HUNT before

      execution of same, and by 3ABN and HUNT during the term of the trust.

              205.     Further, 3ABN and HUNT did not have the requisite qualifications to

      perform the necessary actions as Trustee of the CRUT, nor did they understand the terms

      of the CRUT.

              206.     As a direct and proximate result of the foregoing breach of fiduciary duty,

      Plaintiff suffered damages from 3ABN and HUNT’s failure to fund the unitrust payments

      to ADDERLEY, currently believed to be due in excess of $7,000,000.00, and due to the

      false representation that ADDERLEY would receive income tax savings in excess of

      $6,000,000, and a charitable tax deduction in excess of $17,000,000, plus interest.

              207.     As a direct and proximate result of the foregoing breach of fiduciary duty,

      Plaintiff suffered damages from the loss and use of his Property, currently believed to be

      in excess of $32,000,000.00.

                                                                                         45 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 46 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against HUNT for all losses incurred as a result of HUNT’s breach of fiduciary duty in an

      amount to be determined by the trier of fact, for the costs of this action, interest, and such

      other and further relief that the Court deems just and appropriate.

                                              Count XV
                                       Professional Negligence
                                  (against GILLEY and SHELTON)

                208.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                209.   GILLEY and SHELTON, as authorized representatives of 3ABN, and the

      individuals who have served as Trustee of the CRUT on behalf of 3ABN since January 26,

      2012, owed a duty of care of like professionals to provide accurate and truthful

      representation so ADDERLEY, and to convert his Property into marketable assets so that

      ADDERLEY could receive quarterly payments from the CRUT as the Unitrust Recipient.

                210.   GILLEY and SHELTON placed themselves in the position as authorized

      representatives of 3ABN, serving as Trustee of the CRUT.

                211.   Since the execution of the Indentures of Conveyance up and through to the

      date of this Complaint and hereafter, GILLEY and SHELTON have had the authority and

      responsibility to take actions to complete the sale of the Property, which would trigger

      unitrust payments to ADDERLEY.

                212.   GILLEY and SHELTON failed to use reasonable care that would be

      expected to be carried out by a professional in his position in performing actions for 3ABN

      as Trustee of the CRUT by failing to sell the Property to allow unitrust distributions to

      begin to flow to ADDERLEY.



                                                                                           46 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 47 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              213.     Further, 3ABN continued to reassure ADDERLEY that he and his family

      would receive annual income from the CRUT in the total of approximately $900,000 or

      more per year since the formation of the trust, and that 3ABN was on the cusp of selling

      the property, and the sale was imminent, which would fund the ability of 3ABN to pay the

      Unitrust Amount to ADDERLEY.

              214.     GILLEY and SHELTON’s actions were negligent and contributed

      substantially to ADDERLEY’s injury and damages, as ADDERLEY has not received any

      untitrust distributions as of the date of this pleading, and ADDERLEY is no longer able to

      take advantage of any charitable tax deduction he would otherwise be entitled to receive

      under the CRUT.

              215.     As a direct and proximate result of the foregoing negligence, Plaintiff

      suffered damages from the loss and use of his Property, currently believed to be in excess

      of $32,000,000.00.

              WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against GILLEY and SHELTON for all losses incurred as a result of GILLEY and

      SHELTON’s professional negligence in an amount to be determined by the trier of fact,

      for the costs of this action, interest, and such other and further relief that the Court deems

      just and appropriate.




                                                                                           47 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 48 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                             Count XVI
                                       Breach of Fiduciary Duty
                             (against 3ABN and GILLEY and SHELTON)

              216.     Plaintiff re-alleges paragraphs 1-75, 208-215 of this Complaint as if fully

      set forth herein.

              217.     GILLEY and SHELTON, as authorized representatives of 3ABN, and the

      individuals who have served as Trustee of the CRUT on behalf of 3ABN since January 26,

      2012, owed a fiduciary duty of care to ADDERLEY to convert the land into marketable

      assets so that ADDERLEY could receive quarterly payments from the CRUT as the

      Unitrust Recipient.

              218.     The duty of care is implied in law based on the factual circumstances of this

      case. In July 2011, 3ABN, through BENTON, prepared illustrations of the CRUT for

      ADDERLEY.           Although ADDERLEY did not know about these illustrations until

      approximately April 2016, the illustrations prepared by attorney BENTON demonstrate

      that 3ABN represented that ADDERLEY would receive unitrust payments beginning in

      year one, at $1,500,000 per year before tax and $975,000 after tax and increasing and

      continuing payments due through year 39. In addition, the illustrations show an income

      tax benefit of $6,161,715, and charitable deduction of $17,604,900. At year seven, the

      chart shows the total after tax benefits in the amount of $13,410,141 (representing

      $7,248,426 in after tax unitrust amount, and an income tax savings of $6,161,715). A copy

      of that Illustration is attached as Exhibit “I.”

              219.     Moreover, after ADDERLEY became aware of the CRUT in April 2016,

      3ABN induced ADDERLEY not to pursue legal action to declare the CRUT invalid and

      made the following assurances to ADDERLEY’s local Florida counsel:



                                                                                           48 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 49 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                       a) ADDERLEY would receive approximately $900,000 per year
                          retroactive to the beginning of the CRUT in August 12, 2011, until he
                          passed away;

                       b) 3ABN expected to generate $32,000,000 from the sale of the land that
                          would be invested into the Unitrust to fund ADDERLEY’s annuity
                          payments;

                       c) 3ABN would work with Adriana Gonzalez in marketing and completing
                          the sale; and

                       d) That 3ABN was on the cusp of selling the Property, and that the sale of
                          the Property was imminent.

              220.     GILLEY, SHELTON and 3ABN were placed in a position of trust and

      confidence as Trustee of the CRUT, and as the party that was in control of the trust assets,

      including the Property, and 3ABN, SHELTON and GILLEY, as Trustee, had authority and

      the responsibility and duty to convert the Property to marketable property since January

      2012.

              221.     In addition to the legal efforts undertook by 3ABN, GILLEY and

      SHELTON, ADDERLEY relied upon and trusted 3ABN and GILLEY on a personal and

      moral level based on the understanding that 3ABN was carrying out the mission of the

      Seventh Day Adventist Church.

              222.     Upon information and belief, 3ABN, GILLEY and SHELTON’s acts or

      omissions have stalled or prevented the sale and conversion of ADDERLEY’s Property to

      marketable assets. Specifically, 3ABN, GILLEY and SHELTON failed to list the Property

      on the market through a broker, and instead, chose to “open list” the Property by advertising

      the Property for sale on certain websites, which was not an appropriate method to facilitate

      the sale of the Property and delayed any sale.

              223.     In addition, despite having serious potential buyers interested in the

      Property, 3ABN, GILLEY and SHELTON’s actions or inactions have prevented such

                                                                                          49 | P a g e


              312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 50 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      potential buyers from submitting any offers. Indeed, HUNT testified that 3ABN has a

      current potential purchaser, but has failed to convey that offer to ADDERLEY or its

      counsel, and since the inception of the lawsuit has entirely halted any efforts to sell the

      Property.

              224.     3ABN, GILLEY and SHELTON breached its duty of care by

      misrepresenting the fact that ADDERLEY would receive income tax and charitable tax

      savings, and that 3ABN, GILLEY and SHELTON would convert the Property to

      marketable assets since August 22, 2011 to facilitate unitrust payments to ADDERLEY.

      As a result, as of the date of this Complaint, ADDERLEY has not received any unitrust

      payments or income or charitable tax benefits.

              225.     Moreover, the delay of the sale has caused damages to ADDERLEY as

      3ABN represented that ADDERLEY would receive a charitable tax deduction in the

      amount of $17,604,900. First, ADDERLEY did not have the income to take advantage of

      the charitable deduction. In addition, since the unitrust payments have not been made

      within five (5) years after the CRUT, ADDERLEY is no longer permitted to take this

      deduction.

              226.     The terms of the CRUT were misrepresented by 3ABN to ADDERLEY

      before execution of same, and by 3ABN, GILLEY and SHELTON and during the term of

      the trust. Further, 3ABN, GILLEY and SHELTON did not have the requisite qualifications

      to act as Trustee of the CRUT, nor did they understand the terms of the CRUT.

              227.     As a direct and proximate result of the foregoing breach of fiduciary duty,

      Plaintiff suffered damages from the 3ABN, GILLEY and SHELTON’s failure to fund the

      unitrust payments to ADDERLEY, currently believed to be due in excess of $7,000,000.00,




                                                                                         50 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 51 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      and due to the false representation that ADDERLEY would receive income tax savings in

      excess of $6,000,000, and a charitable tax deduction in excess of $17,000,000, plus interest.

                WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against 3ABN, GILLEY and SHELTON for all actual, consequential and incidental

      damages incurred as a result of 3ABN, GILLEY and SHELTON’s breach of fiduciary duty

      in an amount to be determined by the trier of fact, for the costs of this action, interest, and

      such other and further relief that the Court deems just and appropriate.

                                 Count XVIII – Reformation of Trust
                                        Fla. Stat. § 736.0415
                                          (against 3ABN)

                228.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                229.   This is an action for reformation of trust pursuant to §736.0415 of the

      Florida Statutes.

                230.   ADDERLEY is the Grantor of the CRUT, and an interested person in the

      reformation of the trust terms.

                231.   The terms of the CRUT were affected by a mistake of fact or law, and by

      inducement of ADDERLEY to enter into the CRUT upon false pretenses by HUNT and

      3ABN. ADDERLEY is legally blind and was led to believe by HUNT and 3ABN that

      signing the CRUT and the Indentures of Conveyance would facilitate the transfer a small

      portion of his Property to 3ABN for religious purposes consistent with the beliefs of his

      Church.

                232.   ADDERLEY was unduly influenced by HUNT and 3ABN to execute the

      CRUT. Specifically, HUNT and 3ABN coerced and persuaded ADDERLEY to execute



                                                                                           51 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 52 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      the CRUT by using artful or fraudulent contrivances and misrepresentations as to the terms

      of the document that ADDERLEY was signing, to such a degree that it destroyed

      ADDERLEY’s free agency and willpower to fulfill his intentions to only donate a small

      portion of Property to and for the use and benefit of 3ABN for religious purposes, and his

      free will to retain his remaining Property.

              233.     ADDERLEY’s intent for the CRUT was to:

                       a) Potentially donate a small portion of the Property to 3ABN for the
                          building of a Sanctuary and for religious purposes consistent with the
                          mission and beliefs of his Church;

                       b) Transfer only a small portion of the Property, and to retain the remaining
                          of the 419 acre tract for his own use, possession and ownership during
                          his life; and

                       c) Transfer the remaining property in accord with the terms of his Last Will
                          and Testament or Revocable Trust, which devise may be revoked or
                          amended at any time prior to this death.

              234.     In addition, 3ABN directed its attorneys to insert and omit provisions in the

      CRUT that were beneficial to 3ABN, including but not limited to:

                       a) Appointment of 3ABN as Successor Trustee;

                       b) Omission of entitlement of ADDERLEY to revoke and change the
                          Trustee;

                       c) Omission of entitlement of ADDERLEY to revoke and change
                          charitable beneficiaries; and

                       d) Omission of additional life income beneficiaries, including but not
                          limited to, ADDERLEY’s children.

              235.     The mistake of fact or law can be corrected by the Court regardless of the

      express terms of the CRUT to conform with the intent of the Grantor.




                                                                                           52 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 53 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              WHEREFORE, ADDERLEY requests the Court to reform the CRUT to the intent

      of the Plaintiff, proven by clear and convincing evidence, and for such other relief that the

      Court deems just or advisable.

                 Count XIX – Equitable Reformation of Indentures of Conveyance
                                        (against 3ABN)

              236.     Plaintiff re-alleges paragraphs 1-75, 108-129 of this Complaint as if fully

      set forth herein.

              237.     This is an equitable action for reformation.

              238.     ADDERLEY is the Vendor, and an interested person in the reformation of

      the Indentures of Conveyance.

              239.     The terms of the Indentures of Conveyance were affected by a mistake of

      fact or law, and due to the inducement and false pretenses represented by HUNT and

      3ABN.

              240.     HUNT and 3ABN directed and facilitated for Lewis & Longley to prepare

      the Indentures of Conveyance for ADDERLEY to execute; however, HUNT and 3ABN

      failed to properly advise ADDERLEY of the terms of the Indentures of Conveyance prior

      to execution of same. In addition, HUNT and 3ABN facilitated for ADDERLEY to

      execute the Indentures of Conveyance without the presence of independent legal counsel,

      and Lewis & Longley necessarily had a conflict with the representation and preparation of

      the transfer documents for ADDERLEY.

              241.     ADDERLEY is legally blind and was led to believe by HUNT and 3ABN

      that signing the Indentures of Conveyance would facilitate the continued discussion of the

      transfer of a small portion of his Property to 3ABN for religious purposes consistent with

      his Church.


                                                                                          53 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 54 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              242.     ADDERLEY only intended to donate a small portion of his Property.

      However, the Indentures of Conveyance purport to transfer 419 acres of this Property,

      representing a substantial portion of his assets.

              243.     Prior to or during the execution of the Indentures of Conveyance,

      ADDERLEY was unaware that the Indentures of Conveyance were prepared with legal

      descriptions that would transfer his entire Property.

              244.     ADDERLEY executed the three (3) Indentures of Conveyance due to the

      undue influence of HUNT and 3ABN, who persuaded and coerced ADDERLEY using

      artful or fraudulent contrivances and misrepresentations, to such a degree that it destroyed

      ADDERLEY’s free agency and willpower to fulfill his intention to transfer only a small

      portion of his Property to and for the use and benefit of 3ABN for religious purposes, and

      his free will to retain his remaining Property.

              245.     The mistake of fact or law is due to the unilateral mistake of ADDERLEY,

      or due to the inequitable conduct of 3ABN and HUNT, and as a matter of equity the Court

      should correct the error to conform with the intent of the Vendor.

              246.     Despite the fact that the Indentures of Conveyance required payment of

      consideration in the amount of One Hundred Fifty Thousand Dollars ($150,000.00),

      ADDERLEY did not receive any consideration for the transfer of ADDERLEY’s Property

      to the CRUT, which in any event, would be grossly inadequate for his Property which was

      valued at Twenty-Two Million Nine Hundred Thousand Dollars ($22,900,000.00) in 2012.

              247.     3ABN is not a bona fide purchaser of the Property who purchased the

      Property for value.




                                                                                         54 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 55 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                WHEREFORE, ADDERLEY requests the Court to reform the Indentures of

      Conveyance to the intent of the Plaintiff, and for such other relief that the Court deems just

      or advisable.

                                    Count XX – Equitable Accounting
                                 (against GILLEY, SHELTON and 3ABN)

                248.   Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                249.   This is an action in equity for accounting.

                250.   GILLEY and SHELTON have served as the authorized representative of

      3ABN, as Trustee of the CRUT from January 28, 2012 to present.

                251.   The accounting of the CRUT involves extensive or complicated accounts,

      including but not limited to:

                       a) Determination of the Unitrust Amount in accord with Section (E) of the
                          CRUT;

                       b) Calculation of the Trust Income for each respective Taxable Year since
                          the inception of the CRUT;

                       c) Calculation of the Unitrust percentage;

                       d) Calculation of the net Fair Market Value of the Trust Assets valued as
                          of the first day of each taxable year;

                       e) Calculation of the Net Income of the Unitrust for each taxable year that
                          is in excess of the Unitrust Amount;

                       f) Statements of Account and Reports Reflecting the Receipts,
                          Disbursements and Other Changes in the Income and the Corpus of the
                          CRUT;

                       g) Payments due to the Unitrust Recipient upon sale of the assets; and

                       h) Determination of amounts reflected on the CRUT tax returns.




                                                                                           55 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 56 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              252.     It is not clear that the remedy at law is as full adequate and expeditious as it

      is in equity.

              WHEREFORE, ADDERLEY requests the Court to require an equitable

      accounting of 3ABN, GILLEY and SHELTON, and for such other relief that the Court

      deems just or advisable.

                          Count XXI – Violation of Adult Protection Statute
                                       § 415.1111, Fla. Stat.
                                    (against HUNT and 3ABN)

              253.     Plaintiff re-alleges paragraphs 1-75, 108-129, 177-186 of this Complaint as

      if fully set forth herein.

              254.     ADDERLEY is legally blind, and as thus, meets the definition of

      “vulnerable adult” under § 415.1111 of the Florida Statutes.11

              255.     HUNT, as a professional director of 3ABN and the person who facilitated

      the legal drafting of the CRUT and the Indentures of Conveyance, owed a fiduciary duty

      of care to ADDERLEY to provide accurate and truthful representations so ADDERLEY

      could evaluate whether or not to execute the CRUT and the Indentures of Conveyance to

      transfer his Property.

              256.     The duty of care is implied in law based on the factual circumstances of this

      case. HUNT and 3ABN induced the reliance of ADDERLEY, and HUNT and 3ABN was

      placed in a position of trust and confidence in HUNT and 3ABN’s efforts to have the legal




      11
        “Vulnerable adult” means a person 18 years of age or older whose ability to perform the
      normal activities of daily living or to provide for his or her own care or protection is
      impaired due to a mental, emotional, sensory, long-term physical, or developmental
      disability or dysfunction, or brain damage, or the infirmities of aging. § 415.102(28), Fla.
      Stat.

                                                                                             56 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 57 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      documents drafted for the donation of a small portion of his Property, and to accurately

      represent that content of those documents to ADDERLEY.

              257.     The offer of assistance provided by HUNT and 3ABN for the preparation

      of the CRUT and Indentures of Conveyance was naturally calculated to repose confidence

      and trust and confidence in HUNT.

              258.     In addition to the legal efforts undertook by HUNT and 3ABN,

      ADDERLEY relied upon and trusted HUNT and 3ABN on a personal and moral level

      based on the understanding that 3ABN was carrying out the missions of the Seventh Day

      Adventist Church.

              259.     HUNT and 3ABN, wrongfully exploited ADDERLEY by breaching its

      fiduciary duty, and by the unauthorized taking or ADDERLEY’s assets. HUNT and 3ABN

      have obtained title to, and used ADDERLEY’s Property by fraudulent means, with the

      intent to temporarily or permanently deprive ADDERLEY of the use, benefit or possession

      of his Property, and instead has retained ADDERLEY’s Property for the sole benefit of

      3ABN.

              260.     ADDERLEY, as the prevailing party, is entitled to recovery of its attorneys’

      fees and costs pursuant to §415.1111 of the Florida Statutes.

              WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against HUNT and 3ABN for all actual, consequential and incidental damages incurred as

      a result of HUNT and 3ABN’s breach of §415.1111 of the Florida Statutes, in an amount

      to be determined by the trier of fact, for the costs of this action, interest, and such other and

      further relief that the Court deems just and appropriate.




                                                                                             57 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 58 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                   Count XXII – Civil Exploitation of Elderly and Disabled Adult
                                        Fla. Stat. § 772.11
                                          (against 3ABN)

              261.     Plaintiff re-alleges paragraphs 1-75, 108-129, 174-227, 253-260 of this

      Complaint as if fully set forth herein.

              262.     ADDERLEY is a veteran, elderly adult, and has a disability because he is

      legally blind.

              263.     HUNT and 3ABN, as the parties who facilitated the legal drafting of the

      CRUT and the Indentures of Conveyance, owed a fiduciary duty of care to ADDERLEY

      to provide accurate and truthful representations so ADDERLEY could evaluate whether or

      not to execute the CRUT and the Indentures of Conveyance to transfer his Property.

              264.     The duty of care is implied in law based on the factual circumstances of this

      case. HUNT and 3ABN induced the reliance of ADDERLEY, and HUNT and 3ABN was

      placed in a position of trust and confidence in HUNT and 3ABN’s efforts to have the legal

      documents drafted for the transfer of his 1-2 acre property, and to accurately represent that

      content of those documents to ADDERLEY.

              265.     The offer of assistance provided by HUNT and 3ABN for the preparation

      of the CRUT and Indentures of Conveyance was naturally calculated to repose confidence

      and trust in HUNT and 3ABN and HUNT.

              266.     In addition to the legal efforts undertook by HUNT and 3ABN,

      ADDERLEY relied upon and trusted HUNT and 3ABN on a personal and moral level

      based on the understanding that 3ABN was carrying out the missions of the Seventh Day

      Adventist Church.




                                                                                           58 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 59 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              267.     HUNT and 3ABN, individually and in conspiracy with one another,

      knowingly wrongfully obtained the title to ADDERLEY’s entire Property, representing the

      bulk of his estate assets, for the possession, use and benefit of 3ABN.

              268.     HUNT and 3ABN has wrongfully exploited ADDERLEY, an elderly and

      disabled adult, by obtaining and using ADDERLEY’s Property, with the intent to

      temporarily or permanently deprive ADDERLEY of the right or benefit from its Property,

      and to use ADDERLEY’s Property for the sole benefit of 3ABN. In addition, even if the

      CRUT and Indentures of Conveyances were valid, 3ABN has continuously exploited

      ADDERLEY by failing to convert the Property to productive property, and pay unitrust

      amounts to ADDERLEY.

              269.     HUNT and 3ABN’s actions have resulted in an unauthorized appropriation,

      sale, or transfer of ADDERLEY’s Property, in which ADDERLEY did not receive the

      equivalent financial value in goods in services.

              270.     On or about August 17, 2018, Plaintiff delivered a civil exploitation of

      elderly and disabled adult demand letter to 3ABN, demanding the amount of $22,900,000

      or the return of title to ADDERLEY’s Property. A copy is attached as Exhibit “J” and

      made part of this pleading.

              271.     3ABN failed to return ADDERLEY’s Property within thirty (30) days after

      receipt of the demand letter.

              272.     As a direct and proximate cause of the 3ABN’s exploitation, Plaintiff has

      suffered damages and seeks treble the total amount of damages.

              273.     Plaintiff is entitled to attorneys’ fees pursuant to § 772.11 of the Florida

      Statutes.




                                                                                          59 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 60 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              WHEREFORE, Plaintiff demands judgment against 3ABN for treble damages,

      interest, costs, attorneys’ fees, and such other relief as the Court deems proper

                                       Count XXIII – Civil Theft
                                          Fla. Stat. § 772.11
                                            (against 3ABN)

              274.     Plaintiff re-alleges paragraphs 1-75, 108-129 of this Complaint as if fully

      set forth herein.

              275.     HUNT and 3ABN, individually and in conspiracy with one another,

      knowingly wrongfully obtained the title to ADDERLEY’s entire Property, representing the

      bulk of his estate assets, for the possession, use and benefit of 3ABN.

              276.     3ABN has wrongfully obtained and used, or endeavored to obtained or used,

      ADDERLEY’s Property, with the intent to temporarily or permanently deprive

      ADDERLEY of the right or benefit from its Property, and/or appropriate ADDERLEY’s

      Property to 3ABN’s own use or to the use of any person not entitled to the use of the

      Property.

              277.     On or about August 17, 2018, Plaintiff delivered a civil theft demand letter

      to 3ABN, demanding the amount of $22,900,000 or the return of title to ADDERLEY’s

      Property. (Ex. “J.”)

              278.     3ABN failed to return ADDERLEY’s Property within thirty (30) days after

      receipt of the demand letter.

              279.     As a direct and proximate cause of the 3ABN’s theft, Plaintiff has suffered

      damages and seeks treble the total amount of damages.

              280.     Plaintiff is entitled to attorneys’ fees pursuant to §772.11 of the Florida

      Statutes.



                                                                                          60 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 61 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              WHEREFORE, Plaintiff demands judgment against 3ABN for treble damages,

      interest, costs, attorneys’ fees, and such other relief as the Court deems proper

                           Count XXIV – Undue Influence12 by Active Procurement
                                       (Against HUNT and 3ABN)

              281.     Plaintiff incorporates by reference paragraphs 1-75, 102-147, 174-207, 253-

      280, and further alleges:

              282.     HUNT and 3ABN had a confidential relationship with ADDERLEY at the

      time that the CRUT was signed and ADDERLEY’s Property was conveyed to the CRUT.

              283.     HUNT and 3ABN actively procured the drafting and execution of the

      CRUT and Indentures of Conveyance, and the transfer of the Property to the CRUT,

      including but not limited to the following:

                                a HUNT and 3ABN were present at the execution of the
                           CRUT and Indentures of Conveyance;

                                  b HUNT and 3ABN were present at the time that ADDERLEY
                           allegedly expressed a desire to make a CRUT and to transfer his
                           Property to the CRUT;

                                c HUNT and 3ABN had knowledge of the contents of the
                           CRUT and Indentures of Conveyance;

                                d HUNT and 3ABN recommended to its attorneys to draft the
                           CRUT and Indentures of Conveyance;

                                  e 3ABN paid for its attorneys to draft the CRUT and
                           Indentures of Conveyance;

                                  f Neither 3ABN nor its attorneys obtained informed written
                           consent of any conflict of interest in the preparation of the CRUT and
                           Indentures of Conveyance for ADDERLEY;


      12
        Flanzer v. Kaplan, 230 So. 3d 960 (Fla. 2d DCA 2017)(delayed discovery doctrine
      applies to broader class of claims “founded upon fraud” rather than just fraud in general,
      including undue influence claims).



                                                                                          61 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 62 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.




                                 g 3ABN’s attorneys drafted the CRUT and Indentures of
                           Conveyance;

                                   h HUNT and 3ABN gave instructions for the preparation of
                           the CRUT and Indentures of Conveyance to its attorneys, including
                           directly stating 3ABN’s preference “not to give life incomes to any
                           family member” and directing its attorneys to name 3ABN as Successor
                           Trustee;

                                  i HUNT and 3ABN participated in securing the notary, consul
                           and witnesses for the CRUT and Indentures of Conveyances;

                                  j HUNT and 3ABN applied for the renewal of ADDERLEY’s
                           passport in order to permit the transfer of the Property to the CRUT; and

                                   k HUNT and 3ABN secured the resignation of ADDERLEY
                           as Trustee, and the appointment of 3ABN as Successor Trustee, who
                           has since acted as the Trustee of the CRUT subsequent to the execution.

      See, e.g., Metropolitan Life Ins. Co. v. Carter, 2005 WL 2810699 (M.D. Fla. 2005)(active

      procurement creates a presumption of undue influence).

              284.     HUNT and ADDERLEY did not have a long term relationship. HUNT

      testified that he first met ADDERLEY by phone on July 20, 2011, and only a little over

      one month later, on August 21, 2011 and August 22, 2011, HUNT and 3ABN visited

      ADDERLEY in person for the first time, and took ADDERLEY to a bank to execute the

      CRUT.

              285.     As the Florida Supreme Court stated in Peacock v. Du Bois, et. al., 90 Fla.

      162 (Fla. 1925)(e.s.):

              The property involved in this litigation is virtually all that [ADDERLEY]
              owned, and it is repulsive to every rule of law and right and love and justice
              to argue that [he] would uninfluenced deed this property for a nominal
              consideration to a [charitable organization] who was a stranger to [him],
              that [he] had known hardly [for one month], and who it is not shown had
              any claims whatever on [his] bounty, thereby disinheriting the children [he
              had fathered], and to whom [he] was bound by all the ties of love and
              affection. The fact of the execution of the deed on the showing made by the
              record we think imposes on the appellant the duty of showing that the

                                                                                           62 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 63 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              transaction was bona fide, and that it was not secured by undue
              influence.

              WHEREFORE, Plaintiff demands judgment against HUNT and 3ABN for

      damages, interest, costs, attorneys’ fees, and such other relief as the Court deems proper.

                                 Count XXIII – Unauthorized Practice of Law
                                        (Against HUNT and 3ABN)

              286.     Plaintiff incorporates by reference paragraphs 1-75, 174-207, 253-285, and

      further alleges:

              287.     HUNT does not have a license to practice law in any state.

              288.     3ABN has no licensed attorneys on its staff.

              289.     HUNT and BENTON testified that they believed that ADDERLEY had

      heard one of their broadcasts conducted by the Planned Giving and Trust Departments that

      discussed charitable trusts.

              290.     The information packets prepared by and delivered by HUNT and 3ABN to

      potential donors advertises the charitable remainder unitrust as a vehicle that:

                                    a   Bypass[es] capital gains tax

                                    b   [Provides] Monthly income for life

                                   c A qualified Irrevocable Charitable Remainder Unitrust is tax
                           exempt. Accordingly, it pays no tax on realized gain when selling an
                           appreciated asset. The donor is eligible for income, gift, and estate tax
                           charitable deductions.

                                  d At maturity trust assets pass to the designated charitable
                           beneficiary without probate.

              291.     HUNT and 3ABN uses its broadcasts to advertise the charitable remainder

      unitrust as a vehicle that:

                                    a   Provides a healthy interest payment for life;
                                    b   Provides a charitable tax deduction; and


                                                                                           63 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 64 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                   c   Bypasses capital gains.

              292.     3ABN’s broadcasts specifically identify the drawbacks of the CRUT as

      follows:

                                   a the expense associated with it; however, 3ABN states that it
                           is covering that expense so that main drawback is gone.

                                   b that the CRUT is irrevocable, but that the benefits far
                           outweigh any problems with it because it is going to continue to pay you
                           interest for the rest of your life, your spouse’s life, and up to six of your
                           children; and

                                   c   the fact that it is labor intensive because you have to file tax
                           returns.

              293.     3ABN, in its broadcasts, fails to identify some of the main critical

      drawbacks to a CRUT, including but not limited to:

                                   a   The fact that the income does not start until the property is
                           sold;

                                  b The fact that a donor may not receive any income if the
                           property is sold before the donor deceases;

                                   c The fact that the IRS guidelines allow a donor to change the
                           charitable beneficiary, but 3ABN directs its attorneys to name 3ABN as
                           an irrevocable beneficiary;

                                   d The fact that the IRS guidelines allow the donor to retain the
                           right to change the Trustee, but 3ABN directs its attorneys to name
                           3ABN as the Successor Trustee.

              294.     HUNT and 3ABN engaged in the unauthorized practice of law, by, inter

      alia:

                                   a HUNT and 3ABN had discussions with ADDERLEY and
                           answered questions as to the how a CRUT works, and made the
                           determination that the CRUT was appropriate for ADDERLEY and that
                           it met ADDERLEY’s needs;

                                 b HUNT and 3ABN gave instructions for the preparation of
                           the CRUT and Indentures of Conveyance to its attorneys, including


                                                                                              64 | P a g e


              312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 65 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                           directly stating 3ABN’s preference “not to give life incomes to any
                           family member,” directing its attorneys to name 3ABN as Successor
                           Trustee, and directing its attorneys to name 3ABN as an irrevocable
                           beneficiary;

                                  c HUNT and 3ABN explained the terms of the CRUT and
                           Indentures of Conveyance, described the benefits and drawbacks of a
                           CRUT, read the CRUT and Indentures of Conveyances to ADDERLEY,
                           and made the determination whether or not ADDERLEY understood the
                           terms of the CRUT and Indentures of Conveyances;

                                  d HUNT and 3ABN facilitated the execution of the CRUT and
                           Indentures of Conveyance, and participated in securing the notary,
                           consul and witnesses for the execution;

                                  e HUNT and 3ABN funded the CRUT with ADDERLEY’s
                           Property by transferring the Property out of ADDERLEY’s individual
                           name to the CRUT;

                                  f HUNT and 3ABN applied for the renewal of ADDERLEY’s
                           passport in order to permit the transfer of the Property to the CRUT; and

                                  g HUNT and 3ABN directed its attorneys to prepare the
                           resignation of ADDERLEY as Trustee, and the appointment of
                           GILLEY as Successor Trustee, who has since acted as the Trustee of the
                           CRUT subsequent to the execution.

              295.     HUNT and 3ABN knew that ADDERLEY was blind at the time that they

      discussed the charitable remainder unitrust with ADDERLEY.

              296.     The Florida Supreme Court has ruled that the specific conduct that HUNT

      and 3ABN engaged in -- the “assembly, drafting, execution and funding of a trust document

      constitutes the practice of law.”      The Florida Bar re Advisory Opinion-Nonlawyer

      Preparation of Living Trusts, 613 So. 2d 426 (Fla. 1993). Accordingly, HUNT and

      3ABN’s activities constitute the unauthorized practice of law; The Florida Bar v. American

      Senior Citizens Alliance, Inc., 689 So. 2d 255 (Fla. 1997)(answering specific legal

      questions, determining the appropriateness of a trust based on a customer’s particular needs




                                                                                           65 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 66 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      and circumstances, assembling, drafting, executing documents, and funding trusts

      constitutes the unauthorized practice of law).

              297.     Accordingly, HUNT and 3ABN’s actions, through its broadcasts,

      advertising materials and activities in connection with ADDERLEY, have engaged in the

      practice of law.

              298.     Plaintiff has suffered damages as a result of HUNT and 3ABN’s actions.

              WHEREFORE, Plaintiff demands judgment against HUNT and 3ABN for

      damages, interest, costs, attorneys’ fees, and such other relief as the Court deems proper.

                                 Count XXV – Negligent Spoliation of Evidence
                                        (Against 3ABN and BENTON)

              299.     Plaintiff incorporates by reference paragraphs 1-75, and further alleges:

              300.     Defendants had a common law duty to preserve evidence that arose prior to

      this litigation began, on or before March 26, 2018, when the Plaintiff delivered its demand

      letter. The parties have stipulated that at least by March 26, 2018 the parties anticipated

      litigation. [DE 24, p. 5].

              301.     On or about April 2, 2018, Defendants notified BENTON of this potential

      litigation. Thereafter, BENTON obtained the ADDERLEY file from Mr. John C. Leggett,

      Esq.’s office, on or about April 5, 2018, and held the file until December 11, 2018.

              302.     Defendants had a duty to preserve evidence within its possession, custody

      or control. Throughout this litigation, Defendants expressly asserted and attempted to

      prevent the production of documents within BENTON and Mr. Leggett’s possession on

      the basis of attorney-client privilege, up until January 15, 2019, when it agreed to “a subject

      matter waiver involving ADDERLEY, BENTON, Mr. Leggett and Ms. Lewis-Johnson in

      connection with the claims in this lawsuit.”


                                                                                           66 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 67 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                  303.        Defendants obtained a copy of the computer file from Mr. Leggett, which

      were produced as LL000001 to LL000036. However, Defendants failed to preserve a copy

      of the actual physical file in Mr. Leggett’s possession up through April 5, 2018, and in Mr.

      Benton’s possession from April 5, 2018 through December 11, 2018.13

                  304.        Mr. Leggett’s paralegal testified that the physical file obtained by BENTON

      from Mr. Leggett’s office originally contained additional documents when he took the file

      on April 5, 2018, including but not limited to, an intake form and handwritten notes

      regarding phone calls; however, the file was returned on December 11, 2018 without those

      documents, and are believed to have been destroyed.

                  305.        Defendants have significantly impaired the Plaintiff’s ability to prove its

      lawsuit as the notes of BENTON alleged telephone calls with ADDERLEY specifically

      relate to the allegations Plaintiff has raised in this litigation.

                  306.        Plaintiff has been damaged by the destruction of those documents.

                  WHEREFORE, Plaintiff demands judgment against 3ABN and BENTON for

      damages, interest, costs, attorneys’ fees, or alternatively sanctions against 3ABN and

      BENTON, including but not limited to, an adverse inference, the striking of BENTON’s




      13
           Federal Rule of Civil Procedure 34(a) governs the production of documents in civil matters.

       Pursuant to Rule 34(a), a party must produce documents in response to a request for production where those documents are “in the
      responding party's possession, custody, or control [.]” Fed.R.Civ.P. 34(a). Whether documents are in a parties control under Rule 34 is
      broadly construed. *471 See, e.g., Searock v. Stripling, 736 F.2d 650, 653 (11th Cir.1984) (finding that “[c]ontrol is defined not only
      as possession, but as the legal right to obtain documents requested upon demand”); Jans ex rel. Jans v. The GAP Stores, Inc., No. 05–
      1534, 2006 WL 2691800, at *2 (M.D.Fla. Sept. 20, 2006)(emphasizing that the “term ‘control’ is broadly construed”). “Control,”
      therefore, does not require that a party have legal ownership or actual physical possession of the documents at issue;
      indeed, documents have been considered to be under a party's control (for discovery purposes) when that party has the “right, authority,
      or practical ability to obtain the materials sought on demand.” Desoto Health & Rehab, L.L.C. v. Philadelphia Indem. Ins. Co., No. 09–
      599, 2010 WL 4853891, at *3 (M.D.Fla. Nov. 22, 2010) (internal quotations omitted; citing In re Wright, No. 04–94519, 2005 WL
      6488101, at *3 (N.D.Ga. Aug. 9, 2005); Searock, 736 F.2d at 650; and Fin. Bus. Equip. Solutions, Inc. v. Quality Data Systems, Inc., No.
      08–60769, 2008 WL 4663277, at *2 (S.D.Fla. Oct. 21, 2008)); Soliday v. 7–Eleven, Inc., No. 09–807, 2010 WL 4788041, at
      *2(same); see also Anz Advanced Technologies v. Bush Hog, LLC, No. 09–00228, 2011 WL 814663, at *9 (S.D.Ala. Jan. 26, 2011) (“
      ‘[C]ontrol’ has been ‘construed broadly by the courts' to include not just a legal right, but also a ‘practical ability to obtain the materials'
      on demand.”) (internal citations omitted). Costa v. Kerzner Intern. Resorts, Inc., 277 F.R.D. 468 (S.D. Fla. 2011).


                                                                                                                                        67 | P a g e


                 312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 68 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      testimony relating to any telephone calls with ADDERLEY or the striking of the pleadings,

      and such other relief as the Court deems proper.

                                    Count XXVI – Negligent Misrepresentation14
                                              (Against BENTON)

                307.    Plaintiff re-alleges paragraphs 1-75 of this Complaint as if fully set forth

      herein.

                308.    BENTON, in providing information and recommendations to ADDERLEY

      regarding the CRUT, placed himself in a place of trust and confidence with ADDERLEY.

                309.    BENTON omitted and made inaccurate statements of material fact with

      respect to the CRUT prepared for ADDERLEY’s signature, as follows:

                                      a   BENTON failed to disclose the conflict of interest with

                            3ABN;

                                      b   BENTON delivered instructions to ADDERLEY indicating

                            that he could change the Trustee, when the terms of the CRUT were

                            inconsistent with those instructions;

                                      c   BENTON failed to inform ADDERLEY that he could

                            change the Trustee or the beneficiary during his lifetime and add

                            additional unitrust recipients and still be in compliance with the IRC

                            rules on the CRUT;




      14
        In Florida, negligent misrepresentation sounds in fraud. Posen Const. Inc. v. Lee County, 921 F.Supp.2d
      1350 (M.D. Fla. 2013); Ostreyko v. B.C. Morton Organization, Inc., 310 So. 2d 316 (Fla. 3d DCA 1975).
      The delayed discovery doctrine in Section. 95.031(2)(a) applies to actions “founded on fraud,” and thus, also
      applies to negligent misrepresentation cases. Merriam Webster’s dictionary defines fraud as “intentional
      perversion of truth in order to induce another to part with something of value or to surrender a legal right,”
      “an act of deceiving or misrepresenting,” “a person who is not what he or she pretends to be,” or “one that is
      nowt what it seems or is represented to be.”

                                                                                                         68 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 69 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                  d   BENTON incorporated terms of the CRUT that were

                           favorable to 3ABN and failed to inform ADDERLEY of same.

              310.     BENTON either knew its representations were false OR made the

      misrepresentations without knowledge of their truth or falsity but should have known the

      representations were false.

              311.     The misrepresentations were material to ADDERLEY’s decision to sign the

      CRUT and Indentures of Conveyance transferring title of his Property to the CRUT.

      BENTON knew and intended that ADDERLEY would rely upon and be induced by the

      misrepresentations to execute the CRUT and Indentures of Conveyance, and to transfer his

      Property to the CRUT for the benefit of 3ABN.

              312.     ADDERLEY reasonably relied on BENTON’s misrepresentations in

      executing the CRUT and the Indentures of Conveyance for his Property, to its detriment

      and suffered damages currently believed to be in excess of $32,000,000.00.

              WHEREFORE, ADDERLEY requests the Court enter judgment in its favor and

      against BENTON for all actual, consequential and incidental damages incurred as a result

      of BENTON’s negligent misrepresentations in an amount to be determined by the trier of

      fact, for the costs of this action, interest, and such other and further relief that the Court

      deems just and appropriate.

                                      Count XXVII – Aiding and Abetting
                                        Unauthorized Practice of Law
                                             (Against BENTON)

              313.     Plaintiff incorporates by reference paragraphs 1-75, 174-207, 253-298, 307-

      312, and further alleges:

              314.     At all material times, BENTON had knowledge of 3ABN engaging in the

      unauthorized practice of law.

                                                                                           69 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 70 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              315.     BENTON substantially assisted 3ABN in committing the unauthorized

      practice of law, by, inter alia:

                           a     Preparing the CRUT, instructions for the CRUT, and calculations

                  for the CRUT;

                           b     Taking direction from 3ABN to incorporate terms from 3ABN that

                  were favorable to 3ABN;

                           c     Encouraging ADDERLEY to execute the CRUT;

                           d     Failing to disclose to ADDERLEY material drawbacks to enter into

                  the CRUT;

                           e     Failing to disclose to ADDERLEY a conflict of interest in his

                  representation of 3ABN.

              316.     Plaintiff has been damaged as a result of BENTON’s aiding and abetting

      activities with 3ABN.

              WHEREFORE, Plaintiff demands judgment against 3ABN for damages, interest,

      costs, and such other relief as the Court deems proper.

                                        Count XXVIII – Punitive Damages
                                      (Against HUNT, BENTON and 3ABN)

              317.     Plaintiff incorporates by reference paragraphs 1-75, 102-147, 174-207, 253-

      316, and further alleges:

              318.     HUNT, BENTON and 3ABN individually and collectively acted

      intentionally, willfully, wanton, reckless and grossly negligent and in complete disregard

      for the Plaintiff’s interest, entitling the Plaintiff to an award of punitive damages against

      each HUNT, BENTON and 3ABN.




                                                                                          70 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 71 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



              319.     Punitive damages are appropriate for HUNT, BENTON and 3ABN’s

      intentional misrepresentation of the contents of the CRUT and Indentures of Conveyance,

      malicious actions in converting the Plaintiff’s entire 419 acre tract of Property to the use

      and benefit of 3ABN. HUNT, BENTON and 3ABN knew that Plaintiff only intended to

      transfer 1-2 acres, and that the transfer of Property was to be used for the religious purposes

      consistent with the beliefs of the Seventh Day Adventist Church.

              320.     In addition, HUNT, BENTON and 3ABN prepared the CRUT and

      Indentures of Conveyance with the intent to deprive ADDERLEY of his Property and

      engaged attorneys that had an ongoing relationship with 3ABN, and a conflict with

      ADDERLEY, to prepare documents to facilitate the transfer of Property from ADDERLEY

      to 3ABN.

              321.     HUNT, BENTON and 3ABN knew that ADDERLEY was legally blind,

      not represented by independent counsel, and that HUNT had gained the trust of

      ADDERLEY.          HUNT, BENTON and 3ABN, specifically intended to abuse these

      conditions and misrepresented the contents of the CRUT and Indentures of Conveyance in

      order to obtain, by fraudulent and intentional means, title to ADDERLEY’s Property.

              322.     HUNT, BENTON and 3ABN are personally guilty of intentional

      misconduct, gross negligence, or both.

              323.     HUNT, BENTON and 3ABN had actual knowledge of the wrongfulness of

      the conduct alleged herein and the high probability that injury or damage to the Plaintiff

      would result and, despite that knowledge, intentionally pursued that course of conduct,

      resulting in significant damage to the Plaintiff.

              324.     HUNT, BENTON and 3ABN’s conduct was so outrageous, reckless or

      wanton in care that it constituted gross negligence, the conduct of which was so reckless

                                                                                           71 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 72 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



      or wanting in care that HUNT and 3ABN’s actions constituted a conscious disregard or

      indifference to ADDERLEY’s rights to his Property, which represents substantially the

      majority of ADDERLEY’s assets.

              325.     HUNT, BENTON and 3ABN, through its senior level or management

      employees, principal, corporate leaders, officers, directors, managers, or other senior level

      person knowingly condoned, ratified, or consented to such conduct; or engaged in conduct

      that constituted gross negligence and that contributed to the loss, damages, and injury

      suffered by the Plaintiff.

              326.     HUNT, BENTON and 3ABN’s acts and omissions were motivated solely

      by unreasonable financial gain.

              327.     The unreasonably dangerous nature of each HUNT, BENTON and 3ABN’s

      conduct, together with the high likelihood of damage to Plaintiff resulting from the

      conduct, was actually known by HUNT, BENTON, as well as the managing agent, director,

      officers, senior level employees or management of 3ABN.

              328.     As a direct and proximate result of each HUNT, BENTON and 3ABN’S

      intentional, willful, outrageous, wanton, reckless and grossly negligent conduct that

      damaged the Plaintiff, HUNT, BENTON and 3ABN should be assessed with sufficient

      punitive damages to be adequately punished for their bad acts and to deter others from

      acting in a similar manner in the future.

              WHEREFORE, Plaintiff demands judgment against HUNT, BENTON and 3ABN

      for compensatory damages, punitive damages, post judgment interest, taxable costs and

      whatever further relief the court deems appropriate.




                                                                                          72 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 73 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                    DEMAND FOR JURY TRIAL

              Plaintiff further demands trial by jury in the present case.


      Dated this 12th day of April 2019.


                                                     Respectfully submitted,
                                                     SAAVEDRA | GOODWIN
                                                     Attorneys for Plaintiff
                                                     312 SE 17th Street, 2nd Floor
                                                     Fort Lauderdale, FL 33316
                                                     Tel: 954-767-6333
                                                     Fax: 954-767-8111

                                                     BY: ___/s/ Diane J. Zelmer_________
                                                           Diane J. Zelmer, Esq.
                                                           Fla. Bar No. 27251
                                                           Email: DZelmer@saavlaw.com
                                                           Ross D. Kulberg, Esq.
                                                           Fla. Bar No. 44398
                                                           Email: RKulberg@saavlaw.com
                                                           Glen M. Lindsay, Esq.
                                                           Fla. Bar No. 59200
                                                           Email: GLindsay@saavlaw.com
                                                           Service Email: eservice@saavlaw.com




                                                                                     73 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 74 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.



                                    CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that a true and correct copy of the foregoing was served
      electronically via the Court’s ECF system upon all counsel listed in the attached service
      list on this 12th day of April 2019.
                                                  SAAVEDRA | GOODWIN
                                                  Attorneys for Plaintiff
                                                  312 SE 17th Street, 2nd Floor
                                                  Fort Lauderdale, FL 33316
                                                  Tel: 954-767-6333
                                                  Fax: 954-767-8111

                                                  BY: ___/s/ Diane J. Zelmer_________
                                                        Diane J. Zelmer, Esq.
                                                        Fla. Bar No. 27251
                                                        Email: DZelmer@saavlaw.com
                                                        Ross D. Kulberg, Esq.
                                                        Fla. Bar No. 44398
                                                        Email: RKulberg@saavlaw.com
                                                        Glen M. Lindsay, Esq.
                                                        Fla. Bar No. 59200
                                                        Email: GLindsay@saavlaw.com
                                                        Service Email: eservice@saavlaw.com




                                                                                      74 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
Case 1:18-cv-23362-RNS Document 68 Entered on FLSD Docket 04/12/2019 Page 75 of 76
Case 1:18-cv-23362-RNS       Document 68 Entered on FLSD Docket 04/12/2019 Page 76 of 76
      Case No. 18-23362-CIV-SCOLA
      Adderley v. 3ABN et. al.




                                        SERVICE LIST

   Timothy W. Ridley, Esq.                        Raymond L. Robin, Esq.
   M. Gregory Simpson, Esq.                       D. David Keller, Esq.
   Co-Counsel for Defendants                      Counsel for Defendants
   MEAGHER & GEER, P.L.L.P.                       KELLER LANDSBERG PA
   33 South Sixth Street, Suite 4400              Broward Financial Centre
   Minneapolis, Minnesota 55402                   500 East Broward Boulevard, Suite 1400
   Phone: (612) 337-9672                          Fort Lauderdale, FL 33394
   Email: tridley@meagher.com                     Telephone: (954) 761-3550
   Email: gsimpson@meagher.com                    Email: raymond.robin@kellerlandsberg.com
                                                  Email: david.keller@kellerlandsberg.com
                                                  Email: rita.vanarsdale@kellerlandsberg.com




                                                                                   75 | P a g e


             312 SOUTHEAST 17 TH STREET, SECOND FLOOR, FORT LAUDERDALE, FLORIDA 33316
